Exhibit 10.3
 
SECURITIES PURCHASE AGREEMENT
 
This SECURITIES PURCHASE AGREEMENT (the “Agreement”), dated as of December 21,
2015, by and between TIXFI, INC., a Nevada corporation, having a mailing address
of 13355 Moss Rock Drive, Auburn, Sacramento, California 95602 (the “Company”),
and the buyers identified on the signature page(s) hereto (the “Signature Page”)
(including their successors and assigns, collectively, the “Buyers”).
WHEREAS:
 
A.            The Company and the Buyers are executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by Section 4(a)(2) of the Securities Act of 1933, as amended (the “1933 Act”)
and Rule 506(b) promulgated by the United States Securities and Exchange
Commission (the “SEC”) under the 1933 Act;


B.            Buyers are holders of those certain 8% Convertible Promissory
Notes of INSIGHT INNOVATORS, B.V., a Dutch limited liability company (“Insight”)
in the aggregate principal amount of $500,000.00 plus accrued interest, issued
by Insight pursuant to that certain August 7, 2015 Securities Purchase Agreement
between Insight and the buyers thereunder (the “Convertible Notes”);


C.            The Company desires to issue and sell to the Buyers, upon the
terms and conditions set forth in this Agreement, an aggregate of 551,180 shares
of the Company’s Series A convertible preferred stock, par value $0.001 per
share having the rights, preferences and privileges set forth in the Certificate
of Designation attached hereto as Exhibit A (the “Series A Preferred”) in
exchange for the Convertible Notes which the Company will assume;


D.            The Company desires to issue and sell to certain of the Buyers,
upon the terms and conditions set forth in this Agreement, an aggregate of
256,388 shares of the Company’s Series A Preferred as more fully described in
this Agreement;


E.            Each of the Buyers wishes to purchase, severally and not jointly,
upon the terms and conditions stated in this Agreement, that number of shares of
the Series A Preferred as are set forth adjacent to her, his or its name on the
applicable counterpart signature pages hereof.
NOW THEREFORE, in consideration of the foregoing and of the agreements and
covenants herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company and the
Buyers hereby agree as follows:



1. Purchase and Sale of Series A Preferred; Assumption of the Notes.

 
a. Purchase of Series A Preferred. Subject to the conditions therefor contained
in this Agreement, as of the Closing Date (as defined below), the Company shall
issue and sell to each of the Buyers, and the Buyers, severally and not jointly,
shall purchase and accept delivery thereof from the Company the following:


(i) that number of Series A Preferred set forth adjacent to each applicable
Buyer on the Signature Page, for and in consideration of cancellation of that
portion of the Convertible Note set forth adjacent to each applicable Buyer on
the Signature Page (the “Note Exchange Consideration”); and


(ii) that number of Series A Preferred set forth adjacent to each applicable
Buyer on the Signature Page, for and in consideration of the cash consideration
set forth adjacent to each applicable Buyer on the Signature Page (the “Cash
Consideration”).
- 1 -

--------------------------------------------------------------------------------



The Note Exchange Consideration and the Cash Consideration are collectively
referred to hereinafter as the “Purchase Consideration”.
 
b. Form of Payment. As of the Closing Date (as defined below), each of the
Buyers as set forth on the Signature Page shall (i) pay her, his or its
respective Cash Consideration for the Series A Preferred to be issued and sold
to Buyer at the Closing (as defined below) as provided for on the Signature Page
to this Agreement, against delivery of the respective number of shares of Series
A Preferred applicable to each such Buyer as is set forth on the Signature Page,
and (ii) tender for cancellation that portion of the Convertible Notes as the
Note Exchange Consideration in exchange for the number of shares of the Series A
Preferred as set forth adjacent to each Buyer on the Signature Page.   The
aggregate amount and value of the elements of consideration set forth in
subparts (i) and (ii) of this subsection 1(b) of this Agreement, shall be deemed
the “Purchase Consideration” and as to each Buyer, her, his or its proportionate
part of the aggregate of the Purchase Consideration shall be deemed their own. 
Upon the delivery by each of the Buyers of their respective Purchase
Consideration, the Company shall deliver duly executed certificates of the
Series A Preferred attributable to each on behalf of the Company.


c. Assumption of the Notes. The Company hereby assumes each and every obligation
of Insight as provided for in the Convertible Notes and agrees to accept such
Convertible Notes as partial consideration for the Series A Preferred as
provided for herein.


d. Closing Date. Subject to the satisfaction (or written waiver) of the
conditions thereto set forth in Section 6 below, the date and time of the
delivery, issuance and sale of the Series A Preferred to each Buyer pursuant to
this Agreement (the “Closing Date”) shall be 4:00 PM, Eastern Standard Time on
the date on which all documentation relating to the transaction the subject
matter of this Agreement, including this Agreement, have been executed and
delivered by the applicable parties thereto, and all conditions precedent to (i)
the Buyers' obligations to deliver the Purchase Consideration and (ii) the
Company’s obligations to deliver the Series A Preferred, in each case, have been
satisfied or waived. The closing of the transactions contemplated by this
Agreement (the “Closing”) shall occur on the Closing Date at such location as
may be agreed to by the parties.


2. Buyers' Representations and Warranties. Each Buyer represents and warrants to
the Company that:
 
a.            Investment Purpose.  As of the date hereof, each Buyer is
purchasing the Series A Preferred, and any shares of Common Stock issuable upon
conversion of or otherwise pursuant to the Series A Preferred (the “Conversion
Shares” or “Securities”), for her, his or its own account and not with a present
view towards the public sale or distribution thereof, except pursuant to sales
registered or exempted from registration under the 1933 Act; provided, however,
that by making the representations herein, each Buyer does not agree to hold any
of the Securities for any minimum or other specific term and reserves the right
to dispose of the Securities at any time in accordance with or pursuant to, a
registration statement or an exemption under the 1933 Act.


b.            No Liens, Encumbrances or Hypothecations of Convertible Notes;
Extinguishment of Obligations of Insight under Convertible Notes.  As of the
date hereof there are no, and as of the Closing, there shall be no, liens,
encumbrances or hypothecations of any kind whatsoever upon or in respect of any
of the Convertible Notes, and each Buyer acknowledges that upon Buyer’s receipt
of the Series A Preferred upon tender of the Purchase Consideration, the
obligation of the Company or Insight shall be extinguished and neither the
Company or Insight shall have any obligation to issue any additional securities
except as provided for in this Agreement or pay or deliver to any of Buyers, any
amount of money or any item of property, or for any other consideration
whatsoever.
 
b. Accredited Investor Status. Each Buyer is an “accredited investor” as that
term is defined in Rule 501(a) of Regulation D (an “Accredited Investor”).
- 2 -

--------------------------------------------------------------------------------

 
c. Reliance on Exemptions. Each Buyer understands that the Securities are being
offered and sold to it in reliance upon specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying upon the truth and accuracy of, and each Buyer's
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of the Buyers set forth herein in order to determine the
availability of such exemptions and the eligibility of the Buyers to acquire the
Securities.
 
d. Information. Each Buyer and its advisors, if any, have been, and for so long
as the Series A Preferred remains outstanding will continue to be, furnished
with all materials relating to the business, finances and operations of the
Company and Public Company, and materials relating to the offer and sale of the
Securities which have been requested by each Buyer or its advisors. Each Buyer
and its advisors, if any, have been, and for so long as the Series A Preferred
remain outstanding will continue to be, afforded the opportunity to ask
questions of the Company and Public Company regarding their businesses and
affairs.  Notwithstanding the foregoing, the Company has not disclosed to each
Buyer any material nonpublic information regarding the Company or otherwise and
will not disclose such information unless such information is disclosed to the
public prior to or promptly following such disclosure to each Buyer. Neither
such inquiries nor any other due diligence investigation conducted by Buyers or
any of its advisors or representatives shall modify, amend or affect Buyers'
right to rely on the Company’s representations and warranties contained in
Section 3 below.
e. Governmental Review. Each Buyer understands that no United States federal or
state agency or any other government or governmental agency has passed upon or
made any recommendation or endorsement of the Securities.
f. Transfer or Re-sale. Each Buyer understands that (i) the sale or resale of
the Securities has not been and is not being registered under the 1933 Act or
any applicable state securities laws, and the Securities may not be transferred
unless (a) the Securities are sold pursuant to an effective registration
statement under the 1933 Act, (b) each Buyer shall have delivered to the
Company, at the cost of the Company, an opinion of counsel (which may be the
Legal Counsel Opinion (as defined below)) that shall be in form, substance and
scope customary for opinions of counsel in comparable transactions to the effect
that the Securities to be sold or transferred may be sold or transferred
pursuant to an exemption from such registration, which opinion shall be accepted
by the Company, (c) the Securities are sold or transferred to an “affiliate” (as
defined in Rule 144 promulgated under the 1933 Act (or a successor rule) (“Rule
144”)) of each Buyer who agrees to sell or otherwise transfer the Securities
only in accordance with this Section 2(f) and who is an Accredited Investor, (d)
the Securities are sold pursuant to Rule 144, or (e) the Securities are sold
pursuant to Regulation S under the 1933 Act (or a successor rule) (“Regulation
S”), and each Buyer shall have delivered to the Company, at the cost of the
Company, an opinion of counsel that shall be in form, substance and scope
customary for opinions of counsel in corporate transactions, which opinion shall
be accepted by the Company.
g. Legends. Each Buyer understands that until such time as the Series A
Preferred, and upon conversion of the Series A Preferred in accordance with the
internal terms thereof, the Conversion Shares, have been registered under the
1933 Act or may be sold pursuant to Rule 144, Rule 144A under the 1933 Act or
Regulation S without any restriction as to the number of securities as of a
particular date that can then be immediately sold, the Securities may bear a
restrictive legend in substantially the following form (and a stop-transfer
order may be placed against transfer of the certificates for such Securities):
 
“NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A GENERALLY
ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS
SOLD PURSUANT TO RULE 144, RULE 144A OR REGULATION S UNDER SAID ACT.
NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH
A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE
SECURITIES.”
- 3 -

--------------------------------------------------------------------------------

  
h. Authorization; Enforcement. This Agreement has been duly and validly
authorized. This Agreement has been duly executed and delivered on behalf of
each Buyer, and this Agreement constitutes a valid and binding agreement of each
Buyer enforceable in accordance with its terms.
 
i. Residency. Each Buyer is a resident of the jurisdiction set forth immediately
below each Buyer' name on the signature pages hereto.
 
3. Representations and Warranties of the Company. The Company represents and
warrants to each Buyer that:
a. Organization and Qualification. The Company is a corporation duly organized,
validly existing and in good standing under the laws of the jurisdiction in
which it is incorporated, with full power and authority (corporate and other) to
own, lease, use and operate its properties and to carry on its business as and
where now owned, leased, used, operated and conducted. The Company is duly
qualified as a foreign corporation to do business and is in good standing in
every jurisdiction in which its ownership or use of property or the nature of
the business conducted by it makes such qualification necessary except where the
failure to be so qualified or in good standing would not have a Material Adverse
Effect. “Material Adverse Effect” means any material adverse effect on the
business, operations, assets, financial condition or prospects of the Company or
any of its Subsidiaries, if any, taken as a whole, or on the transactions
contemplated hereby or by the agreements or instruments to be entered into in
connection herewith.
 
b. Authorization; Enforcement. (i) The Company has all requisite corporate power
and authority to enter into and perform this Agreement, the Series A Preferred
and to consummate the transactions contemplated hereby and thereby and to issue
the Securities, in accordance with the terms hereof and thereof subject to Dutch
law which provides for preemptive rights to the Company’s shareholders, (ii) the
execution and delivery of this Agreement, the Series A Preferred and (if
applicable) the Conversion Shares by the Company and the consummation by it of
the transactions contemplated hereby and thereby (including the issuance of the
Series A Preferred and the issuance and reservation for issuance of the
Conversion Shares issuable upon conversion or exercise thereof) have been, or
otherwise will be upon completion of a Public Offering Event, duly authorized by
the Board of Directors of the Company and Public Company and no further consent
or authorization of the Company, its Board of Directors, or its shareholders is
required, (iii) this Agreement has been duly executed and delivered by the
Company by its authorized representative, and such authorized representative is
the true and official representative with authority to sign this Agreement and
the other documents executed in connection herewith and bind the Company
accordingly, and (iv) this Agreement constitutes, and upon execution and
delivery by the Company of the Series A Preferred, each of such instruments will
constitute, a legal, valid and binding obligation of the Company enforceable
against the Company in accordance with its terms.
- 4 -

--------------------------------------------------------------------------------

 
c.            Capitalization; Governing Documents.  The authorized capital stock
of the Company consists of (i) 100,000,000 shares of common stock, par value
$0.001 per share (“Company Common Stock”), of which 7,475,000 shares are issued
and outstanding and (ii) 10,000,000 shares of $.001 par value preferred stock,
as to which prior to giving effect to the transactions that are the subject
matter of this Agreement, none are outstanding. Except as set forth on Schedule
3(c), the Company has no outstanding options, rights or commitments to issue
shares of Company Common Stock, nor any of its preferred or any other class of
equity, and there are no outstanding securities convertible or exercisable into
or exchangeable for shares of Company Common Stock, or any of its preferred
stock or any other class of its equity.  There is no voting trust, agreement or
arrangement among any of the beneficial holders of Company Common Stock
affecting the nomination or election of directors or the exercise of the voting
rights of Company Common Stock.  The offer, issuance and sale of such shares of
Company Common Stock were (a) exempt from the registration and prospectus
delivery requirements of the Securities Act, (b) registered or qualified (or
were exempt from registration or qualification) under the registration or
qualification requirements of U.S. and all applicable state securities laws and
(c) accomplished in conformity with all other applicable securities laws.  None
of such shares of Company Common Stock are subject to a right of withdrawal or a
right of rescission under any federal or state securities or “Blue Sky” law.
d.            Constitutive Documents. The Company has furnished to each Buyer or
such information is otherwise available in the Company’s filings with the
Securities and Exchange Commission in its Electronic Data Gathering and
Retrieval system (“EDGAR”) at www.sec.gov, true and correct copies of the
Company’s Articles of Incorporation as in effect on the date hereof (“Articles
of Incorporation”) and Bylaws, and the terms of all securities, if any,
convertible into or exercisable for common stock of the Company and the material
rights of the holders thereof in respect thereto.


e. Issuance of Conversion Shares.   The shares of the Company’s common stock
into which the Series A Preferred are convertible (the “Conversion Shares”),
when issued, will be duly authorized and reserved for issuance and, upon
conversion of the Series A Preferred in accordance with its terms, will be
validly issued, fully paid and non-assessable, and free from all taxes, liens,
claims and encumbrances with respect to the issue thereof and, except for
shareholder preemptive rights which the Company’s shareholders are entitled to
under the law of the state of formation of the Public Company, shall not be
subject to preemptive rights or other similar rights of shareholders of the
Public Company and will not impose personal liability upon the holder thereof.


f. No Conflicts. The execution, delivery and performance of this Agreement, the
delivery of the Series A Preferred by the Company and the consummation by the
Company of the transactions contemplated hereby and thereby will not (i)
conflict with or result in a violation of any provision of the Articles of
Association or Shareholders Agreement, or (ii) violate or conflict with, or
result in a breach of any provision of, or constitute a default (or an event
which with notice or lapse of time or both could become a default) under, or
give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture, patent, patent license or instrument
to which the Company is a party, or (iii) result in a violation of any law,
rule, regulation, order, judgment or decree (including federal and state
securities laws and regulations and regulations of any self-regulatory
organizations to which the Company or its securities are subject) applicable to
the Company or by which any property or asset of the Company is bound or
affected (except for such conflicts, defaults, terminations, amendments,
accelerations, cancellations and violations as would not, individually or in the
aggregate, have a Material Adverse Effect).
 
g. Financial Statements. The unaudited financial statements of the Company for
its fiscal quarter ending August 31, 2015 included in the Company’s Form 10-Q as
filed with the SEC on October 9, 2015 have been prepared in accordance with
United States generally accepted accounting principles applied on a consistent
basis during the periods involved (“GAAP”), except as may be otherwise specified
in such financial statements or the notes thereto and except that unaudited
financial statements may not contain all footnotes required by GAAP, and fairly
present in all material respects the financial position of the Company and any
of its consolidated Subsidiaries as of and for the dates thereof and the results
of operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal year-end audit adjustments. Except as set forth
on Schedule 3(g) (the “Assumed Liabilities”), the Company has no liabilities,
contingent or otherwise.
- 5 -

--------------------------------------------------------------------------------



g. Absence of Litigation. There is no action, suit, claim, proceeding, inquiry
or investigation before or by any court, public board, government agency,
self-regulatory organization or body pending or, to the knowledge of the
Company, threatened against or affecting the Company, or their officers or
directors in their capacity as such, that could have a Material Adverse Effect. 
The Company and its Subsidiaries are unaware of any facts or circumstances that
might give rise to any of the foregoing.
 
h. Intellectual Property. The Company owns or possesses the requisite licenses
or rights to use all patents, patent applications, patent rights, inventions,
know-how, trade secrets, trademarks, trademark applications, service marks,
service names, trade names and copyrights (“Intellectual Property”) necessary to
enable it to conduct its business as now operated (and, as presently
contemplated to be operated in the future); there is no claim or action by any
person pertaining to, or proceeding pending, or to the Company’s knowledge
threatened, which challenges the right of the Company or of a Subsidiary with
respect to any Intellectual Property necessary to enable it to conduct its
business as now operated (and, as presently contemplated to be operated in the
future); to the best of the Company’s knowledge, the Company’s or its
Subsidiaries’ current and intended products, services and processes do not
infringe on any Intellectual Property or other rights held by any person; and
the Company is unaware of any facts or circumstances which might give rise to
any of the foregoing. The Company has taken reasonable security measures to
protect the secrecy, confidentiality and value of their Intellectual Property.
 
i. No Materially Adverse Contracts, Etc. Neither the Company nor any of its
Subsidiaries is subject to any charter, corporate or other legal restriction, or
any judgment, decree, order, rule or regulation which in the judgment of the
Company’s officers has or is expected in the future to have a Material Adverse
Effect. Neither the Company nor any of its Subsidiaries is a party to any
contract or agreement which in the judgment of the Company’s officers has or is
expected to have a Material Adverse Effect.
 
j. Tax Status. The Company has made or filed all federal, state and foreign
income and all other tax returns, reports and declarations required by any
jurisdiction to which it is subject (unless and only to the extent that the
Company has set aside on its books provisions reasonably adequate for the
payment of all unpaid and unreported taxes) and has paid all taxes and other
governmental assessments and charges that are material in amount, shown or
determined to be due on such returns, reports and declarations, except those
being contested in good faith and has set aside on its books provisions
reasonably adequate for the payment of all taxes for periods subsequent to the
periods to which such returns, reports or declarations apply. There are no
unpaid taxes in any material amount claimed to be due by the taxing authority of
any jurisdiction, and the officers of the Company know of no basis for any such
claim. The Company has not executed a waiver with respect to the statute of
limitations relating to the assessment or collection of any foreign, federal,
state or local tax. None of the Company’s tax returns is presently being audited
by any taxing authority.
 
k. Transactions with Affiliates. Except for arm’s length transactions pursuant
to which the Company makes payments in the ordinary course of business upon
terms no less favorable than the Company could obtain from third parties, none
of the officers, directors, or employees of the Company is presently a party to
any transaction with the Company (other than for services as employees, officers
and directors), including any contract, agreement or other arrangement providing
for the furnishing of services to or by, providing for rental of real or
personal property to or from, or otherwise requiring payments to or from any
officer, director or such employee or, to the knowledge of the Company, any
corporation, partnership, trust or other entity in which any officer, director,
or any such employee has a substantial interest or is an officer, director,
trustee or partner.
 
l. Disclosure. All information relating to or concerning the Company set forth
in this Agreement and provided to each Buyer pursuant to Section 2(d) hereof and
otherwise in connection with the transactions contemplated hereby is true and
correct in all material respects and the Company has not omitted to state any
material fact necessary in order to make the statements made herein or therein,
in light of the circumstances under which they were made, not misleading.
- 6 -

--------------------------------------------------------------------------------

 
m. Acknowledgment Regarding Buyers’ Purchase of Securities. The Company
acknowledges and agrees that each Buyer is acting solely in the capacity of
arm’s length purchasers with respect to this Agreement and the transactions
contemplated hereby. The Company further acknowledges that each Buyer is not
acting as a financial advisor or fiduciary of the Company (or in any similar
capacity) with respect to this Agreement and the transactions contemplated
hereby and any statement made by each Buyer or any of its respective
representatives or agents in connection with this Agreement and the transactions
contemplated hereby is not advice or a recommendation and is merely incidental
to each Buyer’ purchase of the Securities. The Company further represents to
each Buyer that the Company’s decision to enter into this Agreement has been
based solely on the independent evaluation of the Company and its
representatives.
 
n. Permits; Compliance. The Company is in possession of all franchises, grants,
authorizations, licenses, permits, easements, variances, exemptions, consents,
certificates, approvals and orders necessary to own, lease and operate its
properties and to carry on its business as it is now being conducted
(collectively, the “Company Permits”), and there is no action pending or, to the
knowledge of the Company, threatened regarding suspension or cancellation of any
of the Company Permits. Neither the Company nor any of its Subsidiaries is in
conflict with, or in default or violation of, any of the Company Permits, except
for any such conflicts, defaults or violations which, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect.
Since August 31, 2015, neither the Company nor any Subsidiary has received any
notification with respect to possible conflicts, defaults or violations of
applicable laws, except for notices relating to possible conflicts, defaults or
violations, which conflicts, defaults or violations would not have a Material
Adverse Effect.
 
o. Foreign Corrupt Practices. Neither the Company, nor any of its Subsidiaries,
nor any director, officer, agent, employee or other person acting on behalf of
the Company or any Subsidiary has, in the course of his actions for, or on
behalf of, the Company, used any corporate funds for any unlawful contribution,
gift, entertainment or other unlawful expenses relating to political activity;
made any direct or indirect unlawful payment to any foreign or domestic
government official or employee from corporate funds; violated or is in
violation of any provision of the U.S. Foreign Corrupt Practices Act of 1977, as
amended, or made any bribe, rebate, payoff, influence payment, kickback or other
unlawful payment to any foreign or domestic government official or employee.
 
p. No Disqualification Events.  None of the Company, any of its predecessors,
any affiliated issuer, any director, executive officer, other officer of the
Company participating in the offering hereunder, any beneficial owner of 20% or
more of the Company's outstanding voting equity securities, calculated on the
basis of voting power, nor any promoter (as that term is defined in Rule 405
under the 1933 Act) connected with the Company in any capacity at the time of
sale (each, an "Issuer Covered Person") is subject to any of the "Bad Actor"
disqualifications described in Rule 506(d)(1)(i) to (viii) under the 1933 Act (a
"Disqualification Event"), except for a Disqualification Event covered by Rule
506(d)(2) or (d)(3). The Company has exercised reasonable care to determine
whether any Issuer Covered Person is subject to a Disqualification Event.


4.            Covenants.
 
a. Best Efforts. The parties shall use their best efforts to satisfy timely each
of the conditions described in Sections 5 and 6 of this Agreement.
 
b. Use of Proceeds. The Company shall use the proceeds for general working
capital purposes.
 
c. Corporate Existence. The Company will, so long as each Buyer beneficially
owns any of the Securities, maintain its corporate existence and shall not sell
all or substantially all of the Company’s assets, except in the event of a
merger or consolidation or sale of all or substantially all of the Company’s
assets, where the surviving or successor entity in such transaction (i) assumes
the Company’s obligations hereunder and under the agreements and instruments
entered into in connection herewith and (ii) is a publicly traded corporation
whose Common Stock is listed for trading on the OTC Markets, Nasdaq, Nasdaq
SmallCap, NYSE or AMEX.
- 7 -

--------------------------------------------------------------------------------

 
d. Breach of Covenants. If the Company breaches any of the covenants set forth
in this Section 4, in addition to any other remedies available to each Buyer
pursuant to this Agreement, it will be considered an Triggering Event under the
Series A Preferred.


e. Right of Participation in Future Offering.


i.            For a period of three years after the date first written above,
the Company will not, (i) directly or indirectly, offer, sell, grant any option
to purchase, or otherwise dispose of (or announce any offer, sale, grant or any
option to purchase or other disposition of) any of its or its Subsidiaries'
debt, equity or equity equivalent securities, including without limitation any
debt, preferred shares or other instrument or security that is, at any time
during its life and under any circumstances, convertible into or exchangeable or
exercisable for Common Stock (any such offer, sale, grant, disposition or
announcement being referred to as a "Subsequent Placement") or (ii) enter into
any definitive agreement with regard to the foregoing, in each case unless the
Company shall have first complied with this Section 4(i). Notwithstanding the
foregoing, no adjustment will be made under this Section 4(e)(i) in respect of
an Exempt Issuance (as hereinafter defined). “Exempt Issuance” means the
issuance of shares of Common Stock or Common Stock Equivalents entitling
employees, officers or directors of the Company to acquire shares of Common
Stock pursuant to any stock or option plan duly adopted for such purpose by the
Board of Directors and the vote of at least one independent member of the Board
of Directors; provided, however, such issuances shall not exceed, in the
aggregate, 15% of the shares of the outstanding Common Stock after giving effect
to the issuance of Common Stock pursuant to the terms of a merger agreement
entered into among the Company and a third party within 45 days after the filing
of the designations of the Series A Preferred (the “Merger Agreement”), any
shares of Common Stock issuable upon conversion of the Series A Preferred and
any shares issuable under any other agreements as permitted under the Merger
Agreement.


ii.            The Company shall deliver to each Buyer an irrevocable written
notice (the "Offer Notice") of any proposed or intended issuance or sale or
exchange (the "Offer") of the securities being offered (the "Offered
Securities") in a Subsequent Placement, which Offer Notice shall (w) identify
and describe the Offered Securities, (x) describe the price and other terms upon
which they are to be issued, sold or exchanged, and the number or amount of the
Offered Securities to be issued, sold or exchanged, (y) identify the persons or
entities (if known) to which or with which the Offered Securities are to be
offered, issued, sold or exchanged and (z) offer to issue and sell to or
exchange with the Buyers as a group and in proportion to the number of shares of
Series A Preferred such Buyer acquired at the Closing at least twenty-five
percent (25%) of the Offered Securities (the “Subscription Amount”).


iii.            To accept an Offer, in whole or in part, each Buyer must deliver
a written notice to the Company prior to the end of the tenth (10th) Business
Day after each Buyer' receipt of the Offer Notice (the “Offer Period”), setting
forth the portion of the Subscription Amount that each Buyer elects to purchase
(the “Notice of Acceptance”).  The Company shall have ten (10) business days
from the expiration of the Offer Period to complete the Subsequent Placement and
in connection therewith to issue and sell the Subscription Amount to each Buyer
but only upon terms and conditions (including, without limitation, unit prices
and interest rates) that are not more favorable to each Buyer or less favorable
to the Company than those set forth in the Offer Notice.  Following such ten
(10) business day period, the Company shall publicly announce either (A) the
consummation of the Subsequent Placement or (B) the termination of the
Subsequent Placement.


iv.            Notwithstanding anything to the contrary contained herein, if the
Company desires to modify or amend the terms and conditions of the Offer prior
to the expiration of the Offer Period, the Company shall deliver to each Buyer a
new Offer Notice and the Offer Period shall expire on the tenth (10th) Business
Day after each Buyer's receipt of such new Offer Notice.
- 8 -

--------------------------------------------------------------------------------



v.            If by the fifteenth (15th) Business Day following delivery of the
Offer Notice no public disclosure regarding a transaction with respect to the
Offered Securities has been made, and no notice regarding the abandonment of
such transaction has been received by each Buyer, such transaction shall be
deemed to have been abandoned and each Buyer shall not be deemed to be in
possession of any material, non-public information with respect to the Company.


f. Piggyback Registration Rights. The Company hereby grants to each Buyer the
registration rights set forth on Exhibit B hereto.
 
g. Restriction on Activities. Commencing as of the date first above written, and
until the sooner of the six month anniversary of the date first written above,
the Company shall not, directly or indirectly, without each Buyer' prior written
consent, which consent shall not be unreasonably withheld: (a) change the nature
of its business; (b) issue any of its securities or debt in any form, cause or
permit any sale or conveyance of any securities or debt, in each case out of the
ordinary course of business; (c) sell, divest, acquire, change the structure of
any material assets other than in the ordinary course of business; or (d)
solicit any offers for, respond to any unsolicited offers for, or conduct any
negotiations with any other person or entity in respect of any transaction
involving a convertible security.


h. Board Seat.  Holders of at least 51% of the outstanding Series A Preferred
shall have the right to designate one director (the “Series A Board Member”) to
the Board of Directors and the Company shall cause the Series A Board Member
(and any replacement director designated by such holders of the Series A
Preferred from time to time) to be elected to, and remain a member of, the Board
of Directors.  The Series A Board Member shall be an individual reasonably
satisfactory to the Company.  The Company shall not permit the removal or
replacement of the Series A Board Member without the consent of at least 51% of
the outstanding Series A Preferred.


i. Amendment of Employment Contracts. For a period of three years after the
Closing or so long as there are outstanding at least 10% of the authorized
shares of the Series A Preferred, whichever occurs first, the Company shall not,
and shall not permit any subsidiary of the Company to amend the employment
agreements existing as of the date of this Agreement of any the Company’s
executive officers unless (i) the holders of at least 51% in Stated Value (as
defined the Series A Preferred) of the then outstanding shares of Series A
Preferred shall have given prior written consent, or (ii) such amendment is
approved by a majority of the independent directors of the Company (even if less
than a quorum otherwise required for board approval).


j. Transfer Agent Instructions. The Company shall issue irrevocable instructions
to its transfer agent to issue certificates, registered in the name of the Buyer
or its nominee upon conversion of the Series A Preferred and issuance of the
Conversion Shares in such amounts as specified from time to time by the Buyer to
the Company in accordance with the terms thereof (the “Irrevocable Transfer
Agent Instructions”). In the event that the Company proposes to replace its
transfer agent, the Company shall provide, prior to the effective date of such
replacement, a fully executed Irrevocable Transfer Agent Instructions in a form
as initially delivered pursuant to this Agreement (including but not limited to
the provision to irrevocably reserve shares of Common Stock in the Reserved
Amount (as defined in the Series A Preferred)) signed by the successor transfer
agent to the Company and the Company. Prior to registration of the Conversion
Shares under the 1933 Act or the date on which the Conversion Shares may be sold
pursuant to Rule 144 without any restriction as to the number of shares of
Common Stock as of a particular date that can then be immediately sold, all such
certificates shall bear the restrictive legend specified in Section 2(g) of this
Agreement. The Company warrants that: (i) no instruction other than the
Irrevocable Transfer Agent Instructions referred to in this Section 4 will be
given by the Company to its transfer agent and that the Common Stock shall
otherwise be freely transferable on the books and records of the Company as and
to the extent provided in this Agreement and the Series A Preferred; (ii) it
will not direct its transfer agent not to transfer or delay, impair, and/or
hinder its transfer agent in transferring (or issuing) (electronically or in
certificated form) any certificate for Securities to be issued to the Buyer upon
conversion of or otherwise pursuant to the Series A Preferred as and when
required by the Series A Preferred and this Agreement; and (iii) it will not
fail to remove (or directs its transfer agent not to remove or impairs, delays,
and/or hinders its transfer agent from removing) any restrictive legend (or to
withdraw any stop transfer instructions in respect thereof) on any certificate
for any Common Stock issued to the Buyer upon conversion of or otherwise
pursuant to the Series A Preferred as and when required by the Series A
Preferred and this Agreement. Nothing in this Section shall affect in any way
the Buyer’s obligations and agreement set forth in Section 2(g) hereof to comply
with all applicable prospectus delivery requirements, if any, upon re-sale of
the Common Stock. If the Buyer provides the Company, at the cost of the Company,
with (i) an opinion of counsel in form, substance and scope customary for
opinions in comparable transactions, to the effect that a public sale or
transfer of such Common Stock may be made without registration under the 1933
Act and such sale or transfer is effected or (ii) the Buyer provides reasonable
assurances that the Common Stock can be sold pursuant to Rule 144, the Company
shall permit the transfer, and, in the case of the Common Stock, promptly
instruct its transfer agent to issue one or more certificates, free from
restrictive legend, in such name and in such denominations as specified by the
Buyer. The Company acknowledges that a breach by it of its obligations hereunder
will cause irreparable harm to the Buyer, by vitiating the intent and purpose of
the transactions contemplated hereby. Accordingly, the Company acknowledges that
the remedy at law for a breach of its obligations under this Section 5 may be
inadequate and agrees, in the event of a breach or threatened breach by the
Company of the provisions of this Section, that the Buyer shall be entitled, in
addition to all other available remedies, to an injunction restraining any
breach and requiring immediate transfer, without the necessity of showing
economic loss and without any bond or other security being required.
- 9 -

--------------------------------------------------------------------------------



5. Conditions to the Company’s Obligation to Sell. The obligation of the Company
hereunder to issue and sell the Series A Preferred to each Buyer at the Closing
is subject to the satisfaction, at or before the Closing Date of each of the
following conditions thereto, provided that these conditions are for the
Company’s sole benefit and may be waived by the Company at any time in its sole
discretion:
 
a. Each Buyer shall have executed this Agreement and delivered the same to the
Company.
 
b. Each Buyer shall have delivered her, his or its applicable portion of the
Purchase Consideration in accordance with Section 1(b) above.


c. Each of the Buyers shall have delivered to the Company a copy of their
respective Convertible Notes tendered pursuant to this Agreement marked
“CANCELLED”.


d. The representations and warranties of each Buyer shall be true and correct in
all material respects as of the date when made and as of the Closing Date as
though made at that time (except for representations and warranties that speak
as of a specific date), and each Buyer shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by each
Buyer at or prior to the Closing Date.
 
e. No litigation, statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by or in
any court or governmental authority of competent jurisdiction or any
self-regulatory organization having authority over the matters contemplated
hereby which prohibits the consummation of any of the transactions contemplated
by this Agreement.
 
6. Conditions to Each Buyer' Obligation to Purchase. The obligation of each
Buyer hereunder to purchase the Series A Preferred at the Closing is subject to
the satisfaction, at or before the Closing Date of each of the following
conditions, provided that these conditions are for each Buyer' sole benefit and
may be waived by each Buyer at any time in her, his or its sole discretion:
- 10 -

--------------------------------------------------------------------------------

 
a. The Company shall have executed this Agreement and delivered the same to each
Buyer.
 
b. The Company shall have delivered to each Buyer certificates representing the
Series A Preferred.
 
c. The representations and warranties of the Company shall be true and correct
in all material respects as of the date when made and as of the Closing Date as
though made at such time (except for representations and warranties that speak
as of a specific date) and the Company shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the
Company at or prior to the Closing Date.
 
d. No litigation, statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by or in
any court or governmental authority of competent jurisdiction or any
self-regulatory organization having authority over the matters contemplated
hereby which prohibits the consummation of any of the transactions contemplated
by this Agreement.
 
e.          No event shall have occurred which could reasonably be expected to
have a Material Adverse Effect on the Company.


f.            The Company shall have entered into employment agreements with
Arend Verweij as Chairman of the Board of Directors and Chief Executive Officer,
Geurt van Wijk as Chief Operating Officer, and Remy de Vries as Chief Technology
Officer on terms reasonably approved by the Buyers.


7. Governing Law; Miscellaneous.
 
a. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Florida without regard to principles of
conflicts of laws. Any action brought by either party against the other
concerning the transactions contemplated by this Agreement shall be brought only
in the state courts of Florida or in the federal courts located in the state of
Florida and Palm Beach County, Florida. The parties to this Agreement hereby
irrevocably waive any objection to jurisdiction and venue of any action
instituted hereunder and shall not assert any defense based on lack of
jurisdiction or venue or based upon forum non conveniens.  EACH PARTY HEREBY
IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY
TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR
ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY. The
prevailing party shall be entitled to recover from the other party its
reasonable attorney's fees and costs. In the event that any provision of this
Agreement or any other agreement delivered in connection herewith is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform with such statute or rule of law. Any such
provision which may prove invalid or unenforceable under any law shall not
affect the validity or enforceability of any other provision of this Agreement,
the Series A Preferred or any other agreement, certificate, instrument or
document contemplated hereby or thereby. Each party hereby irrevocably waives
personal service of process and consents to process being served in any suit,
action or proceeding in connection with this Agreement, the Series A Preferred
or any other agreement, certificate, instrument or document contemplated hereby
or thereby by mailing a copy thereof via registered or certified mail or
overnight delivery (with evidence of delivery) to such party at the address in
effect for notices to it under this Agreement and agrees that such service shall
constitute good and sufficient service of process and notice thereof. Nothing
contained herein shall be deemed to limit in any way any right to serve process
in any other manner permitted by law.
- 11 -

--------------------------------------------------------------------------------

 
b. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original but all of which shall constitute one
and the same agreement and shall become effective when counterparts have been
signed by each party and delivered to the other party.  A facsimile or .pdf
signature shall be considered due execution and shall be binding upon the
signatory thereto with the same force and effect as if the signature were an
original, not a facsimile or .pdf signature.  Delivery of a counterpart
signature hereto by facsimile or email/.pdf transmission shall be deemed validly
delivery thereof.
 
c. Construction; Headings.  This Agreement shall be deemed to be jointly drafted
by the Company and each Buyer and shall not be construed against any person as
the drafter hereof.  The headings of this Agreement are for convenience of
reference only and shall not form part of, or affect the interpretation of, this
Agreement.
 
d. Severability. In the event that any provision of this Agreement is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform with such statute or rule of law. Any
provision hereof which may prove invalid or unenforceable under any law shall
not affect the validity or enforceability of any other provision hereof.
 
e. Entire Agreement; Amendments. This Agreement, the Series A Preferred and the
instruments referenced herein contain the entire understanding of the parties
with respect to the matters covered herein and therein and, except as
specifically set forth herein or therein, neither the Company nor each Buyer
makes any representation, warranty, covenant or undertaking with respect to such
matters. No provision of this Agreement may be waived or amended other than by
an instrument in writing signed by the majority in interest of each Buyer.
  
f. Notices.  All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (i) personally served, (ii) deposited in
the mail, registered or certified, return receipt requested, postage prepaid,
(iii) delivered by reputable air courier service with charges prepaid, or (iv)
transmitted by hand delivery, telegram, e-mail or facsimile, addressed as set
forth below or to such other address as such party shall have specified most
recently by written notice. Any notice or other communication required or
permitted to be given hereunder shall be deemed effective (a) upon hand delivery
or delivery by e-mail or facsimile, with accurate confirmation generated by the
transmitting facsimile machine, at the address or number designated below (if
delivered on a business day during normal business hours where such notice is to
be received), or the first business day following such delivery (if delivered
other than on a business day during normal business hours where such notice is
to be received) or (b) on the second business day following the date of mailing
by express courier service, fully prepaid, addressed to such address, or upon
actual receipt of such mailing, whichever shall first occur. The addresses for
such communications shall be:
 
If to the Company, to:


13355 Moss Rock Drive Auburn
Auburn, California 95602
Attention:  Arend Verweij
email: averweij@insightinnovators.com


with a copy to (which copy shall not constitute notice):


Nijverheidsweg Noord 78,
3812PM Amersfoort
The Netherlands
Attention: Geurt van Wijk, COO
email: gvanwijk@insightinnovators.com


- 12 -

--------------------------------------------------------------------------------



If to any of the Buyers:
c/o Legal & Compliance, LLC
330 Clematis Street, Suite 217
West Palm Beach, Florida 33401
Attention:                          Laura Anthony, Esq.
Lazarus Rothstein, Esq.
lanthony@legalandcompliance.com
lrothstein@legalandcompliance.com


g. Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of the parties and their successors and assigns. Neither the Company nor
the Buyers shall assign this Agreement or any rights or obligations hereunder
without the prior written consent of the other. Notwithstanding the foregoing,
subject to Section 2(f), each Buyer may assign its rights hereunder to any
person that purchases Securities in a private transaction from each Buyer or to
any of its “affiliates,” as that term is defined under the Exchange Act of 1934,
without the consent of the Company.
 
h. Third Party Beneficiaries. This Agreement is intended for the benefit of the
parties hereto and their respective permitted successors and assigns, and is not
for the benefit of, nor may any provision hereof be enforced by, any other
person.
 
i. Survival. The representations and warranties of the Company and the
agreements and covenants set forth in this Agreement shall survive the closing
hereunder notwithstanding any due diligence investigation conducted by or on
behalf of the Buyers. The Company agrees to indemnify and hold harmless each
Buyer and all their officers, directors, employees and agents for loss or damage
arising as a result of or related to any breach or alleged breach by the Company
of any of its representations, warranties and covenants set forth in this
Agreement or any of its covenants and obligations under this Agreement,
including advancement of expenses as they are incurred.
 
j. Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.
 
k. No Strict Construction. The language used in this Agreement will be deemed to
be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.
 
l. Indemnification.  In consideration of each Buyer's execution and delivery of
this Agreement and acquiring the Securities hereunder, and in addition to all of
the Company's other obligations under this Agreement or the Series A Preferred,
the Company shall defend, protect, indemnify and hold harmless each Buyer and
its stockholders, partners, members, officers, directors, employees and direct
or indirect investors and any of the foregoing persons' agents or other
representatives (including, without limitation, those retained in connection
with the transactions contemplated by this Agreement) (collectively, the
"Indemnitees") from and against any and all actions, causes of action, suits,
claims, losses, costs, penalties, fees, liabilities and damages, and expenses in
connection therewith (irrespective of whether any such Indemnitee is a party to
the action for which indemnification hereunder is sought), and including
reasonable attorneys' fees and disbursements (the "Indemnified Liabilities"),
incurred by any Indemnitee as a result of, or arising out of, or relating to (a)
any misrepresentation or breach of any representation or warranty made by the
Company in this Agreement or any other agreement, certificate, instrument or
document contemplated hereby or thereby, (b) any breach of any covenant,
agreement or obligation of the Company contained in this Agreement, the Series A
Preferred or any other agreement, certificate, instrument or document
contemplated hereby or thereby or (c) any cause of action, suit or claim brought
or made against such Indemnitee by a third party (including for these purposes a
derivative action brought on behalf of the Company) and arising out of or
resulting from (i) the execution, delivery, performance or enforcement of this
Agreement, the Series A Preferred or any other agreement, certificate,
instrument or document contemplated hereby or thereby, (ii) any transaction
financed or to be financed in whole or in part, directly or indirectly, with the
proceeds of the issuance of the Securities, or (iii) the status of each Buyer or
holder of the Securities as an investor in the Company pursuant to the
transactions contemplated by this Agreement.  To the extent that the foregoing
undertaking by the Company may be unenforceable for any reason, the Company
shall make the maximum contribution to the payment and satisfaction of each of
the Indemnified Liabilities that is permissible under applicable law.
- 13 -

--------------------------------------------------------------------------------



m. Remedies. The Company acknowledges that a breach by it of its obligations
hereunder will cause irreparable harm to each Buyer by vitiating the intent and
purpose of the transaction contemplated hereby. Accordingly, the Company
acknowledges that the remedy at law for a breach of its obligations under this
Agreement will be inadequate and agrees, in the event of a breach or threatened
breach by the Company of the provisions of this Agreement, that each Buyer shall
be entitled, in addition to all other available remedies at law or in equity,
and in addition to the penalties assessable herein, to an injunction or
injunctions restraining, preventing or curing any breach of this Agreement and
to enforce specifically the terms and provisions hereof, without the necessity
of showing economic loss and without any bond or other security being required.


n. Payment Set Aside.  To the extent that the Company makes a payment or
payments to each Buyer hereunder or pursuant to Series A Preferred each Buyer
enforces or exercises its rights hereunder or thereunder, and such payment or
payments or the proceeds of such enforcement or exercise or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside,
recovered from, disgorged by or are required to be refunded, repaid or otherwise
restored to the Company, a trustee, receiver or any other person or entity under
any law (including, without limitation, any bankruptcy law, foreign, state or
federal law, common law or equitable cause of action), then to the extent of any
such restoration the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such enforcement or setoff had not occurred.


o. Failure or Indulgence Not Waiver. No failure or delay on the part of each
Buyer in the exercise of any power, right or privilege hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercise thereof or of any other
right, power or privileges.  All rights and remedies of each Buyer existing
hereunder are cumulative to, and not exclusive of, any rights or remedies
otherwise available.


p. Independent Nature of Buyer's Rights.  Nothing contained herein or in any
other document related to the transactions set forth in this Agreement, and no
action taken by any Buyer pursuant hereto or thereto, shall be deemed to
constitute each Buyer as a partnership, an association, a joint venture or any
other kind of entity, or create a presumption that any Buyers are in any way
acting in concert or as a group with respect to such obligations or the
transactions contemplated by this Agreement.  Each Buyer shall be entitled to
independently protect and enforce its rights, including, without limitation, the
rights arising out of this Agreement or out of the Series A Preferred, and it
shall not be necessary for any other Buyer to be joined as an additional party
in any proceeding for such purpose.


[This space intentionally blank. Signatures follow.]
- 14 -

--------------------------------------------------------------------------------



SECURITIES PURCHASE AGREEMENT SIGNATURE PAGE




IN WITNESS WHEREOF, the undersigned Buyers and the Company have caused this
Agreement to be duly executed as of the date first above written.


TiXFi, Inc., a Nevada corporation:
 
 
By:                                                                      
Name:         Paula Martin
Title:            President
 
 
 





- 15 -

--------------------------------------------------------------------------------



BUYERS’ SIGNATURE PAGE TO SECURITIES PURCHASE AGREEMENT


IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.


Buyer Name
 
Cash Consideration*
Shares of Series A Preferred Purchased for Cash
Principal Amount of Convertible Notes Tendered for Cancellation**
Shares of Series A Preferred Acquired upon Cancellation of Convertible Notes
Total Number of Shares of Series A Preferred
Longside Ventures LLC
 
 
By: /s/ Ben Kaplan
       Ben Kaplan, Manager
 
$76,951.00
64,097
$100,000.00
110,236
174,333
             
Taconic Group LLC
 
 
By: /s/ Robert Grinberg                                                      
       Robert Grinberg, Manager
 
$76,951.00
64,097
$100,000.00
110,236
174,333
             
Summit Trading Ltd.
 
 
By: /s/ Daryl Orenge
       Daryl Orenge, Attorney in Fact
 
$76,951.00
64,097
$100,000.00
110,236
174,333
             
Monbridge, Inc.
 
 
By: /s/ Arnold S. Goldin
       Arnold S. Goldin, President
 
$76,951.00
64,097
$100,000.00
110,236
174,333
             
Newbridge Financial, Inc.
 
 
By: /s/ Leonard Sokolow
       Leonard Sokolow,
       Chief Executive Officer
 
0
0
$100,000.00
110,236
110,236
      Totals
 
$307,802.00
256,388
$500,000.00
551,180
807,568



* Cash Consideration in the amount of $196,000.00 will be paid to the Company at
Closing. Cash Consideration in the amount of $111,802 has been previously
advanced by the Buyers on behalf of the Company and/or Insight for certain
expenses related to this Agreement and the agreements referred to in Schedule
3(c) to this Agreement.


** The $500,000.00 Principal Balance of the Convertible Notes has been or will
be advanced to the Company by the Buyers as follows:


i.            An aggregate of $100,000.00 has been previously advanced to
Insight Innovators, B.V. on July 2, 2015 and evidenced by a Promissory Note
dated as of such date, which Promissory Note was cancelled upon issuance of the
Convertible Notes in the aggregate principal amount of $500,000;
- 16 -

--------------------------------------------------------------------------------

ii.            An aggregate of $150,000.00 has been previously advanced to
Insight Innovators, B.V. on August 7, 2015 and evidenced by the Convertible
Notes in the aggregate principal amount of $500,000, which shall be deemed
cancelled as of the Closing Date; and
iii.            an aggregate of $250,000.00 shall be advanced no later than 30
days after the Closing.


- 17 -

--------------------------------------------------------------------------------

SCHEDULE 3(c)
The Company has entered into the following agreements:



1. Share Exchange Agreement among TIXFI, INC., Paula Martin, Insight Innovators,
BV, a Dutch limited liability company (“Insight”) and the shareholders of
Insight dated December 21, 2015.

2. Stock Redemption Agreement dated as of December 21, 2015, by and between
Paula Martin and TIXFI, INC. to sell to the Company 2,000,000 shares of the
Company’s common stock to the Company.

3. Spin-Off Agreement dated as of December 21, 2015 entered into among TIXFI,
INC. and Paula Martin to cancel 3,000,000 shares of the Company’s common stock
in exchange for the acquisition of all of the assets of the Company.

4. Securities Purchase Agreement dated as of December 21, 2015, by and between
TIXFI, INC. and certain investors to purchase an aggregate of up to 808,000
shares of the Company’s Series A convertible preferred stock, par value $0.001
per share.



Schedule Page 1

--------------------------------------------------------------------------------



SCHEDULE 3(G)
LIABILITIES
Name
Amount Due
TIXFI, INC. - Legal Fees
$      5,000.00
TIXFI, INC. - Consulting Fees
26,000.00
TIXFI, INC.  – Consulting Fees
15,000.00
Total
$  46,000.00





Schedule Page 2

--------------------------------------------------------------------------------

EXHIBIT A
CERTIFICATE OF DESIGNATION OF PREFERENCES,
RIGHTS AND LIMITATIONS
OF
SERIES A CONVERTIBLE PREFERRED STOCK
Section 1.                          Definitions. For the purposes hereof, the
following terms shall have the following meanings:
“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 405 of the Securities
Act.
“Alternate Consideration” shall have the meaning set forth in Section 6(c).
“Bankruptcy Event” means any of the following events: (a) the Corporation or any
Subsidiary (as such term is defined in Rule 1-02(w) of Regulation S-X) thereof
commences a case or other proceeding under any bankruptcy, reorganization,
arrangement, adjustment of debt, relief of debtors, dissolution, insolvency or
liquidation or similar law of any jurisdiction relating to the Corporation or
any Subsidiary thereof, (b) there is commenced against the Corporation or any
Subsidiary thereof any such case or proceeding that is not dismissed within 60
days after commencement, (c) the Corporation or any Subsidiary thereof is
adjudicated insolvent or bankrupt or any order of relief or other order
approving any such case or proceeding is entered, (d) the Corporation or any
Subsidiary thereof suffers any appointment of any custodian or the like for it
or any substantial part of its property that is not discharged or stayed within
60 calendar days after such appointment, (e) the Corporation or any Subsidiary
thereof makes a general assignment for the benefit of creditors, (f) the
Corporation or any Subsidiary thereof calls a meeting of its creditors with a
view to arranging a composition, adjustment or restructuring of its debts, or
(g) the Corporation or any Subsidiary thereof, by any act or failure to act,
expressly indicates its consent to, approval of or acquiescence in any of the
foregoing or takes any corporate or other action for the purpose of effecting
any of the foregoing.
“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.
“Change of Control Transaction” means the occurrence after the date hereof of
any of (a) an acquisition after the date hereof by an individual or legal entity
or “group” (as described in Rule 13d‑5(b)(1) promulgated under the Exchange Act)
of effective control (whether through legal or beneficial ownership of capital
stock of the Corporation, by contract or otherwise) of in excess of 33% of the
voting securities of the Corporation (other than by means of conversion or
exercise of Series A Preferred and the Securities issued together with the
Series A Preferred), (b) the Corporation merges into or consolidates with any
other Person, or any Person merges into or consolidates with the Corporation
and, after giving effect to such transaction, the stockholders of the
Corporation immediately prior to such transaction own less than 66% of the
aggregate voting power of the Corporation or the successor entity of such
transaction, (c) the Corporation sells or transfers all or substantially all of
its assets to another Person and the stockholders of the Corporation immediately
prior to such transaction own less than 66% of the aggregate voting power of the
acquiring entity immediately after the transaction, (d) a replacement at one
time or within a one year period of more than one‑half of the members of the
Board of Directors which is not approved by a majority of those individuals who
are members of the Board of Directors on the Original Issue Date (or by those
individuals who are serving as members of the Board of Directors on any date
whose nomination to the Board of Directors was approved by a majority of the
members of the Board of Directors who are members on the Original Issue Date),
or (e) the execution by the Corporation of an agreement to which the
Corporation  is a party or by which it is bound, providing for any of the events
set forth in clauses (a) through (d) above.
Exh. A - 1

--------------------------------------------------------------------------------

“Commission” means the United States Securities and Exchange Commission.
“Common Stock” means the Corporation’s common stock, par value $0.001 per share,
and stock of any other class of securities into which such securities may
hereafter be reclassified or changed.
“Common Stock Equivalents” means any securities of the Corporation or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, rights,
options, warrants or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.
“Conversion Amount” means the sum of the Stated Value at issue.
“Conversion Date” shall have the meaning set forth in Section 6(a).
“Conversion Price” shall have the meaning set forth in Section 6(b).
“Conversion Share” and “Conversion Shares”, respectively, mean the share, or,
collectively, the shares, of Common Stock issuable upon conversion of one or
more shares of Series A Preferred in accordance with the terms hereof.
“Corporation” means TiXFi, Inc., a Nevada corporation.
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
“Exempt Issuance” means the issuance of shares of Common Stock or Common Stock
Equivalents entitling employees, officers or directors of the Corporation to
acquire shares of Common Stock pursuant to any stock or option plan duly adopted
for such purpose by the Board of Directors and the vote of at least one
independent member of the Board of Directors; provided, however, such issuances
shall not exceed, in the aggregate, 15% of the shares of the outstanding Common
Stock after giving effect to the issuance of Common Stock pursuant to the terms
of a merger agreement entered into among the Corporation and a third party
within 45 days after the filing of these designations with the Secretary of
State of Nevada (the “Merger Agreement”), any shares of Common Stock issuable
upon conversion of the Series A Preferred and any shares issuable under any
other agreements as permitted under the Merger Agreement.
“Fundamental Transaction” shall have the meaning set forth in Section 6(c).
“Holder” shall have the meaning given such term in Section 2.
“Junior Securities” means the Common Stock and all other Common Stock
Equivalents of the Corporation other than those securities which are explicitly
senior or pari passu to the Series A Preferred in dividend rights or liquidation
preference.
“Liquidation” shall have the meaning set forth in Section 4.
“Florida Courts” shall have the meaning set forth in Section 7(d).
“Notice of Conversion” shall have the meaning set forth in Section 6(a).
“Original Issue Date” means the date of the first issuance of any shares of the
Series A Preferred regardless of the number of transfers of any particular
shares of Series A Preferred and regardless of the number of certificates which
may be issued to evidence such Series A Preferred.
Exh. A - 2

--------------------------------------------------------------------------------

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.
 “Securities” means the Series A Preferred and the Underlying Shares.
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
“Securities Purchase Agreement” means the Securities Purchase agreement to be
entered into among the Corporation and the buyers of the Series A Preferred.
“Series A Preferred” shall have the meaning set forth in Section 2.
“Share Delivery Date” shall have the meaning set forth in Section 6(c).
“Stated Value” shall have the meaning set forth in Section 2.
“Subsidiary” means any subsidiary of the Corporation and shall, where
applicable, also include any direct or indirect subsidiary of the Corporation
formed or acquired after the Original Issue Date.
“Successor Entity” shall have the meaning set forth in Section 6(c).
“Trading Day” means a day on which the New York Stock Exchange is open for
business.
“Transfer Agent” means a transfer agent to be appointed by the Corporation and
any successor transfer agent of the Corporation.
“Underlying Shares” means the shares of Common Stock issued and issuable upon
conversion of the Series A Preferred in accordance with the terms of this
Certificate of Designation.
“Variable Rate Transaction” shall have the meaning set forth in Section 7(a).
“8% Convertible Notes” means the 8% Convertible Promissory Notes in the
aggregate principal amount of $500,000 issued by Insight Innovators, B.V. on
August 7, 2015 which the  Corporation has agreed to assume under the terms of
the Securities Purchase Agreement.
Section 2.                          Designation, Amount and Par Value and
Dividends.Designation of Preferred Stock.   A series of preferred stock of the
Corporation is hereby designated as its Series A Convertible preferred stock
(the “Series A Preferred”), and the number of the Corporation’s preferred stock
shares so designated shall be 808,000 (which shall not be subject to increase
without the written consent of all of the holders of the Series A Preferred
(each, a “Holder” and, collectively, the “Holders”). Each share of Series A
Preferred shall have a par value of $0.001 per share and a stated value equal to
$1.00 (the “Stated Value”).
Section 3.                          Voting Rights.Except as otherwise provided
herein or as otherwise required by law, holders of Series A Preferred shall not
be entitled to vote on matters submitted to a vote of the stockholders of the
Corporation. Also, as long as any shares of Series A Preferred are outstanding,
the Corporation shall not, without the affirmative vote of the Holders of at
least 51% of the then outstanding shares of the Series A Preferred, (a) alter or
change adversely the powers, preferences or rights given to the Series A
Preferred or alter or amend this Certificate of Designation, (b) authorize or
create any class of stock ranking as to dividends, redemption or distribution of
assets upon a Liquidation (as defined in Section 4) senior to, or otherwise in
pari passu with, the Series A Preferred, (c) amend its articles of incorporation
or other charter documents in any manner that adversely affects any rights of
the Holders, (d) increase the number of authorized shares of Series A Preferred,
or (e) enter into any agreement with respect to any of the foregoing.
Exh. A - 3

--------------------------------------------------------------------------------

Section 4.                          Liquidation. Upon any liquidation,
dissolution or winding-up of the Corporation, whether voluntary or involuntary
(a “Liquidation”), the Holders shall be entitled to receive out of the assets of
the Corporation, whether capital or surplus, an amount equal to the Stated
Value, plus any accrued and unpaid dividends thereon and any other fees or
liquidated damages then due and owing thereon under this Certificate of
Designation, for each share of Series A Preferred, before any distribution or
payment shall be made to the holders of any Junior Securities.  Should the
assets of the Corporation be insufficient to pay in full such amounts, then the
entire assets of the Corporation are to be distributed to the Holders ratably in
accordance with the respective amounts that would be payable on such shares if
all amounts payable thereon were paid in full.  A Fundamental Transaction or
Change of Control Transaction shall not be deemed a Liquidation. The Corporation
shall mail written notice of any such Liquidation, not less than 45 days prior
to the payment date stated therein, to each Holder.
Section 5.                          Conversion.
(a)            Conversions at Option of Holder.  Each share of Series A
Preferred shall be convertible, at any time and from time to time at the option
of the Holder thereof, into that number of shares of Common Stock (subject to
the limitations set forth in Section 5(d)) determined by dividing the Conversion
Amount by the Conversion Price. Holders shall effect conversions by providing
the Corporation with the form of conversion notice attached hereto as Annex A (a
“Notice of Conversion”). Each Notice of Conversion shall specify the number of
shares of Series A Preferred to be converted, the number of shares of Series A
Preferred owned prior to the conversion at issue, the number of shares of Series
A Preferred owned subsequent to the conversion at issue and the date on which
such conversion is to be effected, which date may not be prior to the date the
applicable Holder delivers by facsimile such Notice of Conversion to the
Corporation (such date, the “Conversion Date”). If no Conversion Date is
specified in a Notice of Conversion, the Conversion Date shall be the date that
such Notice of Conversion to the Corporation is deemed delivered hereunder. No
ink-original Notice of Conversion shall be required, nor shall any medallion
guarantee (or other type of guarantee or notarization) of any Notice of
Conversion form be required.  The calculations and entries set forth in the
Notice of Conversion shall control in the absence of manifest or mathematical
error.  To effect conversions of shares of Series A Preferred, a Holder shall
not be required to surrender the certificate(s) representing the shares of
Series A Preferred to the Corporation unless all of the shares of Series A
Preferred represented thereby are so converted, in which case such Holder shall
deliver the certificate representing such shares of Series A Preferred promptly
following the Conversion Date at issue.  Shares of Series A Preferred converted
into Common Stock or redeemed in accordance with the terms hereof shall be
canceled and shall not be reissued.
(b)            Conversion Price. The conversion price for the Series A Preferred
shall equal $0.1778, subject to adjustment herein (the “Conversion Price”).
(c)            Mechanics of Conversion
(i)            Delivery of Conversion Shares Upon Conversion.  Not later than
three (3) Trading Days after each Conversion Date (the “Share Delivery Date”),
the Corporation shall deliver, or cause to be delivered, to the converting
Holder, the number of Conversion Shares being acquired upon the conversion of
the Series A Preferred which shall be free of restrictive legends and trading
restrictions if the Holder has satisfied the applicable holding period under
Rule 144 taking into account any permitted tacking as a result of the
Corporation’s assumption of the 8% Convertible Notes and the exchange of such
notes for the Series A Preferred .  If the Common Stock is listed or quoted for
public trading, the Corporation shall deliver the Conversion Shares required to
be delivered by the Corporation under this Section 5 electronically through the
Depository Trust Company or another established clearing corporation performing
similar functions.
Exh. A - 4

--------------------------------------------------------------------------------

(ii)            Failure to Deliver Conversion Shares. If, in the case of any
Notice of Conversion, such Conversion Shares are not delivered to or as directed
by the applicable Holder by the Share Delivery Date, the Holder shall be
entitled to elect by written notice to the Corporation at any time on or before
its receipt of such Conversion Shares, to rescind such Conversion, in which
event the Corporation shall promptly return to the Holder any original Series A
Preferred certificate delivered to the Corporation and the Holder shall promptly
return to the Corporation the Conversion Shares issued to such Holder pursuant
to the rescinded Conversion Notice.
(iii)            Obligation Absolute; Partial Liquidated Damages.  The
Corporation’s obligation to issue and deliver the Conversion Shares upon
conversion of the Conversion Amount in accordance with the terms hereof are
absolute and unconditional, irrespective of any action or inaction by a Holder
to enforce the same, any waiver or consent with respect to any provision hereof,
the recovery of any judgment against any Person or any action to enforce the
same, or any setoff, counterclaim, recoupment, limitation or termination, or any
breach or alleged breach by such Holder or any other Person of any obligation to
the Corporation or any violation or alleged violation of law by such Holder or
any other person, and irrespective of any other circumstance which might
otherwise limit such obligation of the Corporation to such Holder in connection
with the issuance of such Conversion Shares; provided, however, that such
delivery shall not operate as a waiver by the Corporation of any such action
that the Corporation may have against such Holder.  In the event a Holder shall
elect to convert any or all of the Conversion Amount, the Corporation may not
refuse conversion based on any claim that such Holder or anyone associated or
affiliated with such Holder has been engaged in any violation of law, agreement
or for any other reason, unless an injunction from a court, on notice to Holder,
restraining and/or enjoining conversion of all or part of the Series A Preferred
held by such Holder shall have been sought and obtained, and the Corporation
posts a surety bond for the benefit of such Holder in the amount of 150% of the
Conversion Amount which is subject to the injunction, which bond shall remain in
effect until the completion of arbitration/litigation of the underlying dispute
and the proceeds of which shall be payable to such Holder to the extent it
obtains judgment.  In the absence of such injunction, the Corporation shall
issue Conversion Shares and, if applicable, cash, upon a properly noticed
conversion. If the Corporation fails to deliver to a Holder such Conversion
Shares pursuant to Section 6(c)(i) on the second Trading Day after the Share
Delivery Date applicable to such conversion, the Corporation shall pay to such
Holder, in cash, as liquidated damages and not as a penalty, for each $5,000 of
Conversion Amount being converted, $50 per Trading Day (increasing to $100 per
Trading Day on the third Trading Day and increasing to $200 per Trading Day on
the sixth Trading Day after such damages begin to accrue) for each Trading Day
after such second Trading Day after the Share Delivery Date until such
Conversion Shares are delivered or Holder rescinds such conversion.  Nothing
herein shall limit a Holder’s right to pursue actual damages or declare a
Triggering Event pursuant to Section 10 hereof for the Corporation’s failure to
deliver Conversion Shares within the period specified herein and such Holder
shall have the right to pursue all remedies available to it hereunder, at law or
in equity including, without limitation, a decree of specific performance and/or
injunctive relief.  The exercise of any such rights shall not prohibit a Holder
from seeking to enforce damages pursuant to any other Section hereof or under
applicable law.
Exh. A - 5

--------------------------------------------------------------------------------

iv.            Compensation for Buy-In on Failure to Timely Deliver Conversion
Shares Upon Conversion. In addition to any other rights available to the Holder,
if the Corporation fails for any reason to deliver to a Holder the applicable
Conversion Shares by the Share Delivery Date pursuant to Section 6(c)(i), and if
after such Share Delivery Date such Holder is required by its brokerage firm to
purchase (in an open market transaction or otherwise), or the Holder’s brokerage
firm otherwise purchases, shares of Common Stock to deliver in satisfaction of a
sale by such Holder of the Conversion Shares which such Holder was entitled to
receive upon the conversion relating to such Share Delivery Date (a “Buy-In”),
then the Corporation shall (A) pay in cash to such Holder (in addition to any
other remedies available to or elected by such Holder) the amount, if any, by
which (x) such Holder’s total purchase price (including any brokerage
commissions) for the Common Stock so purchased exceeds (y) the product of (1)
the aggregate number of shares of Common Stock that such Holder was entitled to
receive from the conversion at issue multiplied by (2) the actual sale price at
which the sell order giving rise to such purchase obligation was executed
(including any brokerage commissions) and (B) reduce the Principal Amount equal
to the amount submitted for conversion (in which case, such conversion shall be
deemed rescinded). For example, if a Holder purchases shares of Common Stock
having a total purchase price of $11,000 to cover a Buy-In with respect to an
attempted conversion of the Series A Preferred with respect to which the actual
sale price of the Conversion Shares (including any brokerage commissions) giving
rise to such purchase obligation was a total of $10,000 under clause (A) of the
immediately preceding sentence, the Corporation shall be required to pay such
Holder $1,000. The Holder shall provide the Corporation written notice
indicating the amounts payable to such Holder in respect of the Buy-In and, upon
request of the Corporation, evidence of the amount of such loss. Nothing herein
shall limit a Holder’s right to pursue any other remedies available to it
hereunder, at law or in equity including, without limitation, a decree of
specific performance and/or injunctive relief with respect to the Corporation’s
failure to timely deliver the Conversion Shares upon conversion of the shares of
Preferred Stock as required pursuant to the terms hereof.
(iv)            Reservation of Shares Issuable Upon Conversion. The Corporation
covenants that it will at all times reserve and keep available out of its
authorized and unissued shares of Common Stock for the sole purpose of issuance
upon conversion of the Series A Preferred, as herein provided, free from
preemptive rights or any other actual contingent purchase rights of Persons
other than the Holder (and the other holders of the Series A Preferred), not
less than such aggregate number of shares of the Common Stock as shall be
issuable (taking into account the adjustments and restrictions of Section 6)
upon the conversion of the then outstanding shares of Series A Preferred.  The
Corporation covenants that all shares of Common Stock that shall be so issuable
shall, upon issue, be duly authorized, validly issued, fully paid and
non-assessable.
(v)            Fractional Shares.  No fractional shares or scrip representing
fractional shares shall be issued upon the conversion of the Series A Preferred.
As to any fraction of a share which the Holder would otherwise be entitled to
purchase upon such conversion, the Corporation shall, at its election, either
pay a cash adjustment in respect of such final fraction in an amount equal to
such fraction multiplied by the Conversion Price, or round up to the next whole
share.
(vi)            Transfer Taxes and Expenses. The issuance of Conversion Shares
upon conversion of Series A Preferred shall be made without charge to any Holder
for any documentary stamp or similar taxes that may be payable in respect of the
issue or delivery of such Conversion Shares, provided that the Corporation shall
not be required to pay any tax that may be payable in respect of any transfer
involved in the issuance and delivery of any such Conversion Shares upon
conversion in a name other than that of the Holders of such shares of Series A
Preferred, and in such case, the Corporation shall not be required to issue or
deliver such Conversion Shares unless and until the Person(s) requesting the
issuance thereof shall have paid to the Corporation the amount of such tax or
shall have established to the satisfaction of the Corporation that such tax has
been paid.  The Corporation shall pay all Transfer Agent fees required for
same-day processing of any Notice of Conversion and all fees to the Depository
Trust Company (or another established clearing corporation performing similar
functions) required for same-day, electronic delivery of the Conversion Shares.
Exh. A - 6

--------------------------------------------------------------------------------

(d)            Beneficial Ownership Limitation.The Corporation shall not effect
any conversion of the Series A Preferred, and a Holder shall not have the right
to convert any portion of the Series A Preferred, to the extent that, after
giving effect to the conversion set forth on the applicable Notice of
Conversion, such Holder (together with such Holder’s Affiliates, and any Persons
acting as a group together with such Holder or any of such Holder’s Affiliates)
would beneficially own in excess of the Beneficial Ownership Limitation (as
defined below).  For purposes of the foregoing sentence, the number of shares of
Common Stock beneficially owned by such Holder and its Affiliates shall include
the number of shares of Common Stock issuable upon conversion of the Preferred
Stock with respect to which such determination is being made, but shall exclude
the number of shares of Common Stock which are issuable upon (i) conversion of
the remaining, unconverted Stated Value of Series A Preferred beneficially owned
by such Holder or any of its Affiliates and (ii) exercise or conversion of the
unexercised or unconverted portion of any other securities of the Corporation 
subject to a limitation on conversion or exercise analogous to the limitation
contained herein (including, the Series A Preferred) beneficially owned by such
Holder or any of its Affiliates. Except as set forth in the preceding sentence,
for purposes of this Section 5(d), beneficial ownership shall be calculated in
accordance with Section 13(d) of the Exchange Act and the rules and regulations
promulgated thereunder.  To the extent that the limitation contained in this
Section 5(d) applies, the determination of whether the Series A Preferred is
convertible (in relation to other securities owned by such Holder together with
any Affiliates) and of how many shares of Series A Preferred are convertible
shall be in the sole discretion of such Holder, and the submission of a Notice
of Conversion shall be deemed to be such Holder’s determination of whether the
shares of Series A Preferred may be converted (in relation to other securities
owned by such Holder together with any Affiliates) and how many shares of the
Series A Preferred are convertible, in each case subject to the Beneficial
Ownership Limitation. To ensure compliance with this restriction, each Holder
will be deemed to represent to the Corporation each time it delivers a Notice of
Conversion that such Notice of Conversion has not violated the restrictions set
forth in this paragraph and the Corporation shall have no obligation to verify
or confirm the accuracy of such determination.  In addition, a determination as
to any group status as contemplated above shall be determined in accordance with
Section 13(d) of the Exchange Act and the rules and regulations promulgated
thereunder.  For purposes of this Section 5(d), in determining the number of
outstanding shares of Common Stock, a Holder may rely on the number of
outstanding shares of Common Stock as stated in the most recent of the
following: (i) the Corporation’s most recent periodic or annual report filed
with the Commission, as the case may be, (ii) a more recent public announcement
by the Corporation or (iii) a more recent written notice by the Corporation or
the Transfer Agent setting forth the number of shares of Common Stock
outstanding.  Upon the written or oral request of a Holder, the Corporation
shall within two (2) Trading Days confirm orally and in writing to such Holder
the number of shares of Common Stock then outstanding. In any case, the number
of outstanding shares of Common Stock shall be determined after giving effect to
the conversion or exercise of securities of the Corporation, including the
Series A Preferred, by such Holder or its Affiliates since the date as of which
such number of outstanding shares of Common Stock was reported. The “Beneficial
Ownership Limitation” shall be 4.99% of the number of shares of the Common Stock
outstanding immediately after giving effect to the issuance of shares of Common
Stock issuable upon conversion of Series A Preferred held by the applicable
Holder.  A Holder, upon not less than 61 days’ prior notice to the Corporation,
may increase or decrease the Beneficial Ownership Limitation provisions of this
Section 5(e) applicable to its Series A Preferred provided that the Beneficial
Ownership Limitation in no event exceeds 9.99% of the number of shares of the
Common Stock outstanding immediately after giving effect to the issuance of
shares of Common Stock upon conversion of this Series A Preferred held by the
Holder and the provisions of this Section 5(d) shall continue to apply.  Any
such increase or decrease will not be effective until the 61st day after such
notice is delivered to the Corporation and shall only apply to such Holder and
no other Holder.  The provisions of this paragraph shall be construed and
implemented in a manner otherwise than in strict conformity with the terms of
this Section 5(d) to correct this paragraph (or any portion hereof) which may be
defective or inconsistent with the intended Beneficial Ownership Limitation
contained herein or to make changes or supplements necessary or desirable to
properly give effect to such limitation. The limitations contained in this
paragraph shall apply to a successor Holder of Series A Preferred.


(e) Authorized Shares. During the period when any shares of the Series A
Preferred remains outstanding, the Corporation will reserve from its authorized
and unissued Common Stock a sufficient number of shares, free from preemptive
rights, to provide for the issuance of a number of Conversion Shares equal to
the number of Conversion Shares issuable upon the full conversion of this Series
A Preferred (the “Reserved Amount”).  The Reserved Amount shall be recalculated
each month and the Company shall notify its transfer agent and the Holder in
writing by the first day of the following month of the new Reserved Amount.  In
the event that the Corporation shall be unable to reserve the entirety of the
Reserved Amount (the “Reserve Amount Failure”), the Corporation shall promptly
take all actions necessary to increase its authorized share capital to
accommodate the Reserved Amount (the “Authorized Share Increase”), including
without limitation, all board of directors actions and approvals and promptly
(but no less than 60 days following the calling and holding a special meeting of
its shareholders no more than 60 days following the Reserve Amount Failure to
seek approval of the Authorized Share Increase via the solicitation of proxies. 
Notwithstanding the foregoing, in no event shall the Reserved Amount be lower
than the initial Reserved Amount, regardless of any prior conversions.  The
Corporation represents that upon issuance, the Conversion Shares will be duly
and validly issued, fully paid and non-assessable. In addition, if the
Corporation shall issue any securities or make any change to its capital
structure which would change the number of Conversion Shares into which this
Series A Preferred shall be convertible at the then current Conversion Price,
the Corporation shall at the same time make proper provision so that thereafter
there shall be a sufficient number of shares of Common Stock authorized and
reserved, free from preemptive rights, for conversion of this Note. The
Corporation (i) acknowledges that it has irrevocably instructed its transfer
agent to issue certificates for the Conversion Shares or instructions to have
the Conversion Shares issued as contemplated by Section 5(d) hereof, and (ii)
agrees that its issuance of shares of the Series A Preferred shall constitute
full authority to its officers and agents who are charged with the duty of
executing stock certificates or cause the Corporation to electronically issue
shares of Common Stock to execute and issue the necessary certificates for the
Conversion Shares or cause the Conversion Shares to be issued as contemplated by
Section 5(d) hereof in accordance with the terms and conditions of this
Certificate of Designation of Preferences, Rights and Limitations.
Exh. A - 7

--------------------------------------------------------------------------------



Section 6.                          Certain Adjustments and Other Rights.
(a)            Stock Dividends and Stock Splits.  If the Corporation, at any
time while any Series A Preferred is outstanding: (i) pays a stock dividend or
otherwise makes a distribution or distributions payable in shares of Common
Stock on shares of Common Stock or any other Common Stock Equivalents (which,
for avoidance of doubt, shall not include any shares of Common Stock issued by
the Corporation upon conversion of Series A Preferred), (ii) subdivides
outstanding shares of Common Stock into a larger number of shares, (iii)
combines (including by way of a reverse stock split) outstanding shares of
Common Stock into a smaller number of shares, or (iv) issues, in the event of a
reclassification of shares of the Common Stock, any shares of capital stock of
the Corporation, then the Conversion Price shall be multiplied by a fraction of
which the numerator shall be the number of shares of Common Stock (excluding any
treasury shares of the Corporation) outstanding immediately before such event,
and of which the denominator shall be the number of shares of Common Stock
outstanding immediately after such event.  Any adjustment made pursuant to this
Section 6(a) shall become effective immediately after the record date for the
determination of stockholders entitled to receive such dividend or distribution
and shall become effective immediately after the effective date in the case of a
subdivision, combination or re‑classification.
(b)            Subsequent Equity Sales.  If, at any time while this Series A
Preferred is outstanding, the Corporation or any Subsidiary, as applicable sells
or grants any option to purchase or sells or grants any right to reprice, or
otherwise disposes of or issues (or announces any sale, grant or any option to
purchase or other disposition), any Common Stock or Common Stock Equivalents
entitling any Person to acquire shares of Common Stock at an effective price per
share that is lower than the then Conversion Price (such lower price, the “Base
Conversion Price” and such issuances, collectively, a “Dilutive Issuance”) (if
the holder of the Common Stock or Common Stock Equivalents so issued shall at
any time, whether by operation of purchase price adjustments, reset provisions,
floating conversion, exercise or exchange prices or otherwise, or due to
warrants, options or rights per share which are issued in connection with such
issuance, be entitled to receive shares of Common Stock at an effective price
per share that is lower than the Conversion Price, such issuance shall be deemed
to have occurred for less than the Conversion Price on such date of the Dilutive
Issuance), then the Conversion Price shall be reduced to equal the Base
Conversion Price.  Such adjustment shall be made whenever such Common Stock or
Common Stock Equivalents are issued.  Notwithstanding the foregoing, no
adjustment will be made under this Section 6(b) in respect of an Exempt
Issuance. If the Corporation enters into a Variable Rate Transaction, despite
the prohibition set forth herein, the Corporation shall be deemed to have issued
Common Stock or Common Stock Equivalents at the lowest possible conversion price
at which such securities may be converted or exercised.  The Corporation shall
notify the Holders in writing, no later than the Trading Day following the
issuance of any Common Stock or Common Stock Equivalents subject to this Section
6(b), indicating therein the applicable issuance price, or applicable reset
price, exchange price, conversion price and other pricing terms (such notice,
the “Dilutive Issuance Notice”).  For purposes of clarification, whether or not
the Corporation provides a Dilutive Issuance Notice pursuant to this Section
6(b), upon the occurrence of any Dilutive Issuance, the Holders are entitled to
receive a number of Conversion Shares based upon the Base Conversion Price on or
after the date of such Dilutive Issuance, regardless of whether a Holder
accurately refers to the Base Conversion Price in the Notice of Conversion.
Exh. A - 8

--------------------------------------------------------------------------------

(c)            Subsequent Rights Offerings.  In addition to any adjustments
pursuant to Section 6(a) above, if at any time the Corporation grants, issues or
sells any Common Stock Equivalents or rights to purchase stock, warrants,
securities or other property pro rata to the record holders of any class of
shares of Common Stock (the “Purchase Rights”), then the Holder of will be
entitled to acquire, upon the terms applicable to such Purchase Rights, the
aggregate Purchase Rights which the Holder could have acquired if the Holder had
held the number of shares of Common Stock acquirable upon complete conversion of
such Holder’s Series A Preferred (without regard to any limitations on exercise
hereof, including without limitation, the Beneficial Ownership Limitation)
immediately before the date on which a record is taken for the grant, issuance
or sale of such Purchase Rights, or, if no such record is taken, the date as of
which the record holders of shares of Common Stock are to be determined for the
grant, issue or sale of such Purchase Rights (provided, however, to the extent
that the Holder’s right to participate in any such Purchase Right would result
in the Holder exceeding the Beneficial Ownership Limitation, then the Holder
shall not be entitled to participate in such Purchase Right to such extent (or
beneficial ownership of such shares of Common Stock as a result of such Purchase
Right to such extent) and such Purchase Right to such extent shall be held in
abeyance for the Holder until such time, if ever, as its right thereto would not
result in the Holder exceeding the Beneficial Ownership Limitation).
(d)            Pro Rata Distributions. During such time as any Series A
Preferred is outstanding, if the Corporation declares or makes any dividend or
other distribution of its assets (or rights to acquire its assets) to holders of
shares of Common Stock, by way of return of capital or otherwise (including,
without limitation, any distribution of cash, stock or other securities,
property or options by way of a dividend, spin off, reclassification, corporate
rearrangement, scheme of arrangement or other similar transaction) (a
“Distribution”), at any time after the issuance of any Series A Preferred, then,
in each such case, the Holder shall be entitled to participate in such
Distribution to the same extent that the Holder would have participated therein
if the Holder had held the number of shares of Common Stock acquirable upon
complete Conversion of this Series A Preferred (without regard to any
limitations on Conversion hereof, including the Beneficial Ownership Limitation)
immediately before the date of which a record is taken for such Distribution,
or, if no such record is taken, the date as of which the record holders of
shares of Common Stock are to be determined for the participation in such
Distribution (provided, however, to the extent that the Holder’s right to
participate in any such Distribution would result in the Holder exceeding the
Beneficial Ownership Limitation, then the Holder shall not be entitled to
participate in such Distribution to such extent (or in the beneficial ownership
of any shares of Common Stock as a result of such Distribution to such extent)
and the portion of such Distribution shall be held in abeyance for the benefit
of the Holder until such time, if ever, as its right thereto would not result in
the Holder exceeding the Beneficial Ownership Limitation).
Exh. A - 9

--------------------------------------------------------------------------------

(e)            Fundamental Transaction.  If, at any time while any Series A
Preferred is outstanding, (i) the Corporation, directly or indirectly, in one or
more related transactions, effects any merger or consolidation of the
Corporation with or into another Person, (ii) the Corporation, directly or
indirectly, effects any sale, lease, license, assignment, transfer, conveyance
or other disposition of all or substantially all of its assets in one or a
series of related transactions, (iii) any, direct or indirect, purchase offer,
tender offer or exchange offer (whether by the Corporation or another Person) is
completed pursuant to which holders of Common Stock are permitted to sell,
tender or exchange their shares for other securities, cash or property and has
been accepted by the holders of 50% or more of the outstanding Common Stock,
(iv) the Corporation, directly or indirectly, in one or more related
transactions, effects any reclassification, reorganization or recapitalization
of the Common Stock or any compulsory share exchange pursuant to which the
Common Stock is effectively converted into or exchanged for other securities,
cash or property, or (v) the Corporation, directly or indirectly, in one or more
related transactions, consummates a stock or share purchase agreement or other
business combination (including, without limitation, a reorganization,
recapitalization, spin-off or scheme of arrangement) with another Person whereby
such other Person acquires more than 50% of the outstanding shares of Common
Stock (not including any shares of Common Stock held by the other Person or
other Persons making, or party to, or associated or affiliated with, the other
Persons making, or party to, such stock or share purchase agreement or other
business combination) (each a “Fundamental Transaction”), then, upon any
subsequent conversion of any Series A Preferred, the Holder shall have the right
to receive, for each Conversion Share that would have been issuable upon such
conversion immediately prior to the occurrence of such Fundamental Transaction,
the number of shares of Common Stock of the successor or acquiring corporation
or of the Corporation, if it is the surviving corporation, and any additional
consideration (the “Alternate Consideration”) receivable as a result of such
Fundamental Transaction by a holder of the number of shares of Common Stock for
which this Series A Preferred is convertible immediately prior to such
Fundamental Transaction.  For purposes of any such conversion, the determination
of the Conversion Price shall be appropriately adjusted to apply to such
Alternate Consideration based on the amount of Alternate Consideration issuable
in respect of one share of Common Stock in such Fundamental Transaction, and the
Corporation shall apportion the Conversion Price among the Alternate
Consideration in a reasonable manner reflecting the relative value of any
different components of the Alternate Consideration.  If holders of Common Stock
are given any choice as to the securities, cash or property to be received in a
Fundamental Transaction, then the Holder shall be given the same choice as to
the Alternate Consideration it receives upon any conversion of this Series A
Preferred following such Fundamental Transaction.  To the extent necessary to
effectuate the foregoing provisions, any successor to the Corporation or
surviving entity in such Fundamental Transaction shall file a new Certificate of
Designation with the same terms and conditions and issue to the Holders a new
series of preferred stock consistent with the foregoing provisions availing the
Holders of the right to convert such new series of preferred stock into the
Alternate Consideration.  The Corporation shall cause any successor entity in a
Fundamental Transaction in which the Corporation is not the survivor (the
“Successor Entity”) to assume in writing all of the obligations of the
Corporation under this Certificate of Designation in accordance with the
provisions of this Section 6(c) pursuant to written agreements in form and
substance reasonably satisfactory to the Holders, and approved by the Holders
(without unreasonable delay), prior to such Fundamental Transaction, and shall,
at the option of the Holders of any Series A Preferred, deliver to the Holders
in exchange for their Series A Preferred a security of the Successor Entity
evidenced by a written instrument substantially similar in form and substance to
the Series A Preferred which is convertible for a corresponding number of shares
of capital stock of such Successor Entity (or its parent entity) equivalent to
the shares of Common Stock acquirable and receivable upon conversion of their
Series A Preferred (without regard to any limitations on the conversion of any
Series A Preferred) prior to such Fundamental Transaction, and with a conversion
price which applies the Conversion Price hereunder to such shares of capital
stock (but taking into account the relative value of the shares of Common Stock
pursuant to such Fundamental Transaction and the value of such shares of capital
stock, such number of shares of capital stock and such conversion price being
for the purpose of protecting the economic value of the Series A Preferred
immediately prior to the consummation of such Fundamental Transaction), and
which is reasonably satisfactory in form and substance to the Holders. Upon the
occurrence of any such Fundamental Transaction, the Successor Entity shall
succeed to, and be substituted for (so that from and after the date of such
Fundamental Transaction, the provisions of this Certificate of Designation
referring to the “Corporation” shall refer instead to the Successor Entity), and
may exercise every right and power of the Corporation and shall assume all of
the obligations of the Corporation under this Certificate of Designation with
the same effect as if such Successor Entity had been named as the Corporation
herein.
 (f)            Calculations. All calculations under this Section 6 shall be
made to the nearest cent or the nearest 1/100th of a share, as the case may be. 
For purposes of this Section 6, the number of shares of Common Stock deemed to
be issued and outstanding as of a given date shall be the sum of the number of
shares of Common Stock (excluding any treasury shares of the Corporation) issued
and outstanding.
(g)            Notice to the Holders.
(i)            Adjustment to Conversion Price. Whenever the Conversion Price is
adjusted pursuant to any provision of this Section 6, the Corporation shall
promptly deliver to each Holder a notice setting forth the Conversion Price
after such adjustment and setting forth a brief statement of the facts requiring
such adjustment.
Exh. A - 10

--------------------------------------------------------------------------------

(ii)            Notice to Allow Conversion by Holder.If (A) the Corporation
shall declare a dividend (or any other distribution in whatever form) on the
Common Stock, (B) the Corporation shall declare a special nonrecurring cash
dividend on, or a redemption of, the Common Stock, (C) the Corporation shall
authorize the granting to all Holders of the Common Stock of rights or warrants
to subscribe for or purchase any shares of capital stock of any class or of any
rights, (D) the approval of any stockholders of the Corporation shall be
required in connection with any reclassification of the Common Stock, any
consolidation or merger to which the Corporation is a party, any sale or
transfer of all or substantially all of the assets of the Corporation, or any
compulsory share exchange whereby the Common Stock is converted into other
securities, cash or property or (E) the Corporation shall authorize the
voluntary or involuntary dissolution, liquidation or winding up of the affairs
of the Corporation, then, in each case, the Corporation shall cause to be filed
at each office or agency maintained for the purpose of conversion of the Series
A Preferred, and shall cause to be delivered to each Holder of Series A
Preferred at its last address as it shall appear upon the stock books of the
Corporation, at least twenty (20) calendar days prior to the applicable record
or effective date hereinafter specified, a notice stating (x) the date on which
a record is to be taken for the purpose of such dividend, distribution,
redemption, rights or warrants, or if a record is not to be taken, the date as
of which the Holders of the Common Stock of record to be entitled to such
dividend, distributions, redemption, rights or warrants are to be determined or
(y) the date on which such reclassification, consolidation, merger, sale,
transfer or share exchange is expected to become effective or close, and the
date as of which it is expected that Holders of the Common Stock of record shall
be entitled to exchange their shares of the Common Stock for securities, cash or
other property deliverable upon such reclassification, consolidation, merger,
sale, transfer or share exchange; provided, however, that the failure to deliver
such notice or any defect therein or in the delivery thereof shall not affect
the validity of the corporate action required to be specified in such notice.
(h)            Right of Participation in Future Offering. The Holder shall have
the right to participate in future offerings of the Corporation as provided for
in Section 4(e) of the Securities Purchase Agreement.
(i)            Piggyback Registration Rights. The Holder shall have the
registration rights granted pursuant to Section 4(f) of the Securities Purchase
Agreement.
Section 7.                          Negative Covenants.  As long as any shares
of Series A Preferred are outstanding, unless the holders of at least 51% in
Stated Value of the then outstanding shares of such Series A Preferred shall
have given prior written consent, the Corporation shall not, and shall not
permit any Subsidiary to, directly or indirectly:
(a)            Issuance of Securities.  Effecting, or entering into an agreement
to effect, any issuance by the Corporation, or any Subsidiary, of Common Stock
or Common Stock Equivalents (or a combination of units thereof) involving a
Variable Rate Transaction. “Variable Rate Transaction” means a transaction in
which the Corporation (i) issues or sells any debt or equity securities that are
convertible into, exchangeable or exercisable for, or include the right to
receive, additional shares of Common Stock either (A) at a conversion price,
exercise price or exchange rate or other price that is based upon, and/or varies
with, the trading prices of, or quotations for, the shares of Common Stock at
any time after the initial issuance of such debt or equity securities, or (B)
with a conversion, exercise or exchange price that is subject to being reset at
some future date after the initial issuance of such debt or equity security, or
upon the occurrence of specified or contingent events directly or indirectly
related to the business of the Corporation or the market for the Common Stock,
or (ii) enters into any agreement, including an equity line of credit, whereby
the Corporation may issue securities at a future determined price.  Any Holder
shall be entitled to obtain injunctive relief against the Corporation to enjoin
any such issuance, as well as such other remedies as may be availed of them at
law, including for damages.
Exh. A - 11

--------------------------------------------------------------------------------

Section 8.                          Redemption Upon Triggering Events.
(a)            Triggering Event Defined.“Triggering Event” means, wherever used
herein, any of the following events (whatever the reason for such event, and
whether such event shall be voluntary or involuntary, or effected by operation
of law, or pursuant to any judgment, decree or order of any court, or any order,
rule or regulation of any administrative or governmental body):
(i)            the Corporation shall fail to deliver Conversion Shares issuable
upon a conversion hereunder that comply with the provisions hereof prior to the
fifth Trading Day after such shares are required to be delivered hereunder, or
the Corporation shall provide written notice to any Holder, including by way of
public announcement, at any time, of its intention not to comply with requests
for conversion of any shares of Series A Preferred in accordance with the terms
hereof;
(ii)            the Corporation shall fail to have available a sufficient number
of authorized and unreserved shares of Common Stock to issue to any Holder upon
a conversion hereunder;
(iii)            unless specifically addressed elsewhere in this Certificate of
Designation as a Triggering Event, the Corporation shall fail to observe or
perform any other covenant, agreement or warranty contained in, or otherwise
commit any breach of, the obligations in this Certificate of Designation or the
Securities Purchase Agreement, and such failure or breach shall not, if subject
to the possibility of a cure by the Corporation, have been cured within 10
calendar days after the date on which written notice of such failure or breach
shall have been delivered;
(iv)            the Corporation shall be party to a Change of Control
Transaction;
(v)            there shall have occurred a Bankruptcy Event; or
(vi)            any monetary judgment, writ or similar final process shall be
entered or filed against the Corporation, any Subsidiary, or any of their
respective property or other assets for more than $250,000, and such judgment,
writ or similar final process shall remain unpaid, unvacated, unbonded or
unstayed for a period of 45 calendar days.
(b)            Consequence of Triggering Event. Upon the occurrence of a
Triggering Event, each Holder shall (in addition to all other rights it may have
hereunder or under applicable law) have the right, exercisable at the sole
option of each such Holder, to require the Corporation to redeem all of the
Series A Preferred then held by any such Holder for a redemption price, in cash,
equal to 130% of the Stated Value (the “Triggering Redemption Amount”). 
Notwithstanding anything in the foregoing to the contrary, in the event of a
Change of Control Transaction, the Triggering Redemption Amount shall equal 100%
of the Stated Value. The Triggering Redemption Amount, in cash, shall be due and
payable within five (5) Trading Days of the date on which the notice for the
payment therefor is provided by any Holder (the “Triggering Redemption Payment
Date”).  If the Corporation fails to pay in full the Triggering Redemption
Amount hereunder on the date such amount is due in accordance with this Section,
the Corporation will pay interest thereon at a rate equal 18% per annum accruing
daily from such date until the Triggering Redemption Amount, plus all such
interest thereon, is paid in full.  For purposes of this Section, a share of
Series A Preferred is outstanding until such date as the applicable Holder shall
have received Conversion Shares upon a conversion (or attempted conversion)
thereof that meets the requirements hereof or has been paid the Triggering
Redemption Amount in cash.
Exh. A - 12

--------------------------------------------------------------------------------

Section 9.                          Miscellaneous.
(a)            Notices.   Any and all notices or other communications or
deliveries to be provided by the Holders hereunder including, any Notice of
Conversion, shall be in writing and delivered personally, by facsimile, or sent
by a nationally recognized overnight courier service, addressed to the
Corporation, 13355 Moss Rock Drive Auburn, California 95602 Attention:
President, or such other address as the Corporation may specify for such
purposes by notice to the Holders delivered in accordance with this Section 9. 
Any and all notices or other communications or deliveries to be provided by the
Corporation hereunder shall be in writing and delivered personally, by
facsimile, or sent by a nationally recognized overnight courier service
addressed to each Holder at the facsimile number or address of such Holder
appearing on the books of the Corporation, or if no such facsimile number or
address appears on the books of the Corporation, at the principal place of
business of such Holder.  Any notice or other communication or deliveries
hereunder shall be deemed given and effective on the earliest of (i) the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number set forth in this Section prior to 5:30 p.m. (New York City
time) on any date, (ii) the next Trading Day after the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile number
set forth in this Section on a day that is not a Trading Day or later than 5:30
p.m. (New York City time) on any Trading Day, (iii) the second Trading Day
following the date of mailing, if sent by U.S. nationally recognized overnight
courier service, or (iv) upon actual receipt by the party to whom such notice is
required to be given.
(b)            Absolute Obligation.   Except as expressly provided herein, no
provision of this Certificate of Designation shall alter or impair the
obligation of the Corporation, which is absolute and unconditional, to pay
liquidated damages, accrued dividends and accrued interest, as applicable, on
the shares of Series A Preferred at the time, place, and rate, and in the coin
or currency, herein prescribed.
(c )            Lost or Mutilated Series A Preferred Certificate.   If a
Holder’s Series A Preferred certificate shall be mutilated, lost, stolen or
destroyed, the Corporation shall execute and deliver, in exchange and
substitution for and upon cancellation of a mutilated certificate, or in lieu of
or in substitution for a lost, stolen or destroyed certificate, a new
certificate for the shares of Series A Preferred so mutilated, lost, stolen or
destroyed, but only upon receipt of evidence of such loss, theft or destruction
of such certificate, and of the ownership thereof, reasonably satisfactory to
the Corporation.
(d)            Governing Law. All questions concerning the construction,
validity, enforcement and interpretation of this Certificate of Designation
shall be governed by and construed and enforced in accordance with the internal
laws of the State of Nevada, without regard to the principles of conflict of
laws thereof.  Each party agrees that all legal proceedings concerning the
interpretation, enforcement and defense of the transactions contemplated by any
Holder (whether brought against a party hereto or its respective Affiliates,
directors, officers, shareholders, employees or agents) shall be commenced in
the state and federal courts sitting in Palm Beach County, Florida (the “Florida
Courts”).  Each party hereto hereby irrevocably submits to the exclusive
jurisdiction of the Florida Courts for the adjudication of any dispute hereunder
or in connection herewith or with any transaction contemplated hereby or
discussed herein (including with respect to the enforcement of any of the rights
of the Holders), and hereby irrevocably waives, and agrees not to assert in any
suit, action or proceeding, any claim that it is not personally subject to the
jurisdiction of such Florida Courts, or such Florida Courts are improper or
inconvenient venue for such proceeding.  Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof via registered or certified
mail or overnight delivery (with evidence of delivery) to such party at the
address in effect for notices to it under this Certificate of Designation, and
agrees that such service shall constitute good and sufficient service of process
and notice thereof.  Nothing contained herein shall be deemed to limit in any
way any right to serve process in any other manner permitted by applicable law.
Each party hereto hereby irrevocably waives, to the fullest extent permitted by
applicable law, any and all right to trial by jury in any legal proceeding
arising out of or relating to this Certificate of Designation or the
transactions contemplated hereby.  If any party shall commence an action or
proceeding to enforce any provisions of this Certificate of Designation, then
the prevailing party in such action or proceeding shall be reimbursed by the
other party for its reasonable attorneys’ fees and other costs and expenses
incurred in the investigation, preparation and prosecution of such action or
proceeding.
(e)            Waiver. Any waiver by the Corporation or a Holder of a breach of
any provision of this Certificate of Designation shall not operate as or be
construed to be a waiver of any other breach of such provision or of any breach
of any other provision of this Certificate of Designation or a waiver by any
other Holders.  The failure of the Corporation or a Holder to insist upon strict
adherence to any term of this Certificate of Designation on one or more
occasions shall not be considered a waiver or deprive that party (or any other
Holder) of the right thereafter to insist upon strict adherence to that term or
any other term of this Certificate of Designation on any other occasion.  Any
waiver by the Corporation or a Holder must be in writing.
Exh. A - 13

--------------------------------------------------------------------------------

(f)            Severability.  If any provision of this Certificate of
Designation is invalid, illegal or unenforceable, the balance of this
Certificate of Designation shall remain in effect, and if any provision is
inapplicable to any Person or circumstance, it shall nevertheless remain
applicable to all other Persons and circumstances.  If it shall be found that
any interest or other amount deemed interest due hereunder violates the
applicable law governing usury, the applicable rate of interest due hereunder
shall automatically be lowered to equal the maximum rate of interest permitted
under applicable law.
(g)            Next Business Day.  Whenever any payment or other obligation
hereunder shall be due on a day other than a Business Day, such payment shall be
made on the next succeeding Business Day.
(h)            Headings. The headings contained herein are for convenience only,
do not constitute a part of this Certificate of Designation and shall not be
deemed to limit or affect any of the provisions hereof.
(i)            Status of Converted or Redeemed Series A Preferred.  If any
shares of Series A Preferred shall be converted, redeemed or reacquired by the
Corporation, such shares shall resume the status of authorized but unissued
shares of preferred stock and shall no longer be designated as Series A
Preferred.


Exh. A - 14

--------------------------------------------------------------------------------

ANNEX A


NOTICE OF CONVERSION


(To be Executed by the Registered Holder in order to Convert Shares of SERIES A
Preferred Stock)


The undersigned hereby elects to convert the number of shares of Series A
Convertible Preferred Stock indicated below into shares of common stock, par
value $0.001 per share (the “Common Stock”), of TIXFI, INC., a Nevada
corporation (the “Corporation”), according to the conditions hereof, as of the
date written below. If shares of Common Stock are to be issued in the name of a
Person other than the undersigned, the undersigned will pay all transfer taxes
payable with respect thereto and is delivering herewith such certificates and
opinions as may be required by the Corporation. No fee will be charged to the
Holders for any conversion, except for any such transfer taxes.


Conversion calculations:


Date to Effect Conversion: _____________________________________________
 
Number of shares of Series A Preferred owned prior to Conversion:
_______________
 
Number of shares of Series A Preferred to be Converted: ________________________
 
Stated Value of shares of Series A Preferred to be Converted:
____________________
 
Number of shares of Common Stock to be Issued: ___________________________
 
Applicable Conversion Price:____________________________________________
 
Number of shares of Series A Preferred subsequent to Conversion:
________________
 
Address for Delivery: ______________________
 
 
 
 
 
HOLDER:
 
By:___________________________________
     Name:
     Title:



A - 1

--------------------------------------------------------------------------------

EXHIBIT B


REGISTRATION RIGHTS


The Conversion Shares will be deemed “Registrable Securities” subject to the
provisions of this Exhibit B.  All capitalized terms used but not defined in
this Exhibit A shall have the meanings ascribed to such terms in the Securities
Purchase Agreement to which this Exhibit is attached.
1.            Piggy-Back Rights.  If at any time on or after the date of the
Closing the Company proposes to file any Registration Statement under the 1933
Act (a “Registration Statement”) with respect to any offering of equity
securities, or securities or other obligations exercisable or exchangeable for,
or convertible into, equity securities, by the Company for its own account or
for shareholders of the Company for their account (or by the Company and by
shareholders of the Company), other than a Registration Statement (i) filed in
connection with any employee stock option or other benefit plan, (ii) for a
dividend reinvestment plan or (iii) in connection with a merger or acquisition,
then the Company shall (x) give written notice of such proposed filing to the
holders of Registrable Securities appearing on the books and records of the
Company as such a holder as soon as practicable but in no event less than ten
(10) days before the anticipated filing date of the Registration Statement,
which notice shall describe the amount and type of securities to be included in
such Registration Statement, the intended method(s) of distribution, and the
name of the proposed managing underwriter or underwriters, if any, of the
offering, and (y) offer to the holders of Registrable Securities in such notice
the opportunity to register the sale of such number of Registrable Securities as
such holders may request in writing within five (5) days following receipt of
such notice (a “Piggy-Back Registration”).  The Company shall cause such
Registrable Securities to be included in such registration and shall cause the
managing underwriter or underwriters of a proposed underwritten offering to
permit the Registrable Securities requested to be included in a Piggy-Back
Registration on the same terms and conditions as any similar securities of the
Company and to permit the sale or other disposition of such Registrable
Securities in accordance with the intended method(s) of distribution thereof. 
All holders of Registrable Securities proposing to distribute their securities
through a Piggy-Back Registration that involves an underwriter or underwriters
shall enter into an underwriting agreement in customary form with the
underwriter or underwriters selected for such Piggy-Back Registration.
2.            Withdrawal. Any holder of Registrable Securities may elect to
withdraw such holder’s request for inclusion of Registrable Securities in any
Piggy-Back Registration by giving written notice to the Company of such request
to withdraw prior to the effectiveness of the Registration Statement.  The
Company (whether on its own determination or as the result of a withdrawal by
persons making a demand pursuant to written contractual obligations) may
withdraw a Registration Statement at any time prior to the effectiveness of such
Registration Statement.  Notwithstanding any such withdrawal, the Company shall
pay all expenses incurred by the holders of Registrable Securities in connection
with such Piggy-Back Registration as provided in Section 5 below.
3.            Notice. The Company shall notify the holders of Registrable
Securities at any time when a prospectus relating to such holder’s Registrable
Securities is required to be delivered under the 1933 Act, upon discovery that,
or upon the happening of any event as a result of which, the prospectus included
in such Registration Statement, as then in effect, includes an untrue statement
of a material fact or omits to state any material fact required to be stated
therein or necessary to make the statements therein not misleading in light of
the circumstances then existing.  At the request of such holder, the Company
shall also prepare, file and furnish to such holder a reasonable number of
copies of a supplement to or an amendment of such prospectus as may be necessary
so that, as thereafter delivered to the purchasers of the Registrable
Securities, such prospectus shall not include an untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein not misleading in light of the circumstances then
existing.  The holders of Registrable Securities shall not to offer or sell any
Registrable Securities covered by the Registration Statement after receipt of
such notification until the receipt of such supplement or amendment.
B - 1

--------------------------------------------------------------------------------

4.            Additional Information Requests. The Company may request a holder
of Registrable Securities to furnish the Company such information with respect
to such holder and such holder’s proposed distribution of the Registrable
Securities pursuant to the Registration Statement as the Company may from time
to time reasonably request in writing or as shall be required by law or by the
SEC in connection therewith, and such holders shall furnish the Company with
such information.
5.            Fees and Expenses. All fees and expenses incident to the
performance of or compliance with this Exhibit A by the Company shall be borne
by the Company whether or not any Registrable Securities are sold pursuant to a
Registration Statement. The fees and expenses referred to in the foregoing
sentence shall include, without limitation, (i) all registration and filing fees
(including, without limitation, fees and expenses of the Company’s counsel and
independent registered public accountants) (A) with respect to filings made with
the SEC, (B) with respect to filings required to be made with any trading market
on which the Common Stock is then listed for trading, (C) in compliance with
applicable state securities or Blue Sky laws reasonably agreed to by the Company
in writing (including, without limitation, fees and disbursements of counsel for
the Company in connection with Blue Sky qualifications or exemptions of the
Registrable Securities) and (D) with respect to any filing that may be required
to be made by any broker through which a holder of Registrable Securities
intends to make sales of Registrable Securities with the FINRA, (ii) printing
expenses, (iii) messenger, telephone and delivery expenses, (iv) fees and
disbursements of counsel for the Company, (v) 1933 Act liability insurance, if
the Company so desires such insurance, (vi) fees and expenses of all other
persons or entities retained by the Company in connection with the consummation
of the transactions contemplated by this Exhibit A and (vii) reasonable fees and
disbursements of a single special counsel for the holders of Registrable
Securities (selected by holders of the majority of the Registrable Securities
requesting such registration), up to $10,000 for each registration.  In
addition, the Company shall be responsible for all of its internal expenses
incurred in connection with the consummation of the transactions contemplated by
this Agreement (including, without limitation, all salaries and expenses of its
officers and employees performing legal or accounting duties), the expense of
any annual audit and the fees and expenses incurred in connection with the
listing of the Registrable Securities on any securities exchange as required
hereunder.  In no event shall the Company be responsible for any broker or
similar commissions of any holder of Registrable Securities.
6.            Indemnification. The Company and its successors and assigns shall
indemnify and hold harmless each Buyer, each holder of Registrable Securities,
the officers, directors, members, partners, agents and employees (and any other
individuals or entities with a functionally equivalent role of a person holding
such titles, notwithstanding a lack of such title or any other title) of each of
them, each individual or entity who controls each Buyer or any such holder of
Registrable Securities (within the meaning of Section 15 of the 1933 Act or
Section 20 of the 1934 Act) and the officers, directors, members, stockholders,
partners, agents and employees (and any other individuals or entities with a
functionally equivalent role of a person holding such titles, notwithstanding a
lack of such title or any other title) of each such controlling individual or
entity (each, an “Indemnified Party”), to the fullest extent permitted by
applicable law, from and against any and all losses, claims, damages,
liabilities, costs (including, without limitation, reasonable attorneys’ fees)
and expenses (collectively, “Losses”), as incurred, arising out of or relating
to (1) any untrue or alleged untrue statement of a material fact contained in a
Registration Statement, any related prospectus or any form of prospectus or in
any amendment or supplement thereto or in any preliminary prospectus, or arising
out of or relating to any omission or alleged omission of a material fact
required to be stated therein or necessary to make the statements therein (in
the case of any such prospectus or supplement thereto, in light of the
circumstances under which they were made) not misleading or (2) any violation or
alleged violation by the Company of the 1933 Act, the 1934 Act or any state
securities law, or any rule or regulation thereunder, in connection with the
performance of its obligations under this Exhibit A, except to the extent, but
only to the extent, that (i) such untrue statements or omissions are based upon
information regarding each Buyer or such holder of Registrable Securities
furnished to the Company by such party for use therein.  The Company shall
notify each Buyer and each holder of Registrable Securities promptly of the
institution, threat or assertion of any proceeding arising from or in connection
with the transactions contemplated by this Exhibit A of which the Company is
aware.
B - 2

--------------------------------------------------------------------------------



7.            Indemnification Limitations. If the indemnification under Section
6 is unavailable to an Indemnified Party or insufficient to hold an Indemnified
Party harmless for any Losses, then the Company shall contribute to the amount
paid or payable by such Indemnified Party, in such proportion as is appropriate
to reflect the relative fault of the Company and Indemnified Party in connection
with the actions, statements or omissions that resulted in such Losses as well
as any other relevant equitable considerations. The relative fault of the
Company and Indemnified Party shall be determined by reference to, among other
things, whether any action in question, including any untrue or alleged untrue
statement of a material fact or omission or alleged omission of a material fact,
has been taken or made by, or relates to information supplied by, the Company or
the Indemnified Party, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such action, statement or
omission. The amount paid or payable by a party as a result of any Losses shall
be deemed to include any reasonable attorneys’ or other fees or expenses
incurred by such party in connection with any proceeding to the extent such
party would have been indemnified for such fees or expenses if the
indemnification provided for in Section 6 was available to such party in
accordance with its terms.  It is agreed that it would not be just and equitable
if contribution pursuant to this Section 7 were determined by pro rata
allocation or by any other method of allocation that does not take into account
the equitable considerations referred to in the immediately preceding sentence.
Notwithstanding the provisions of this Section 7, neither each Buyer nor any
holder of Registrable Securities shall be required to contribute, in the
aggregate, any amount in excess of the amount by which the net proceeds actually
received by such party from the sale of all of their Registrable Securities
pursuant to such Registration Statement or related prospectus exceeds the amount
of any damages that such party has otherwise been required to pay by reason of
such untrue or alleged untrue statement or omission or alleged omission.




B - 3